 ANAHEIM PLASTICS79Anaheim Plastics, Inc. and Local 1010, FurnitureWorkers Division of the International Union ofElectronic, Electrical, Salaried, Machine, andFurniture Workers, AFL-CIO.' Cases 21-CA-24406 and 21-CA-24648July 16, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn April 15, 1988, Administrative Law JudgeDavid G Heilbrun issued the attached decisionThe General Counsel and the Respondent filed ex-ceptions, supporting briefs, and briefs in answer toexceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions as modified and to adopt the recom-mended Order as modified 2This case concerns issues arising from collective-bargaining negotiations that took place from Sep-tember 26, 1985, to July 30, 1986, and a strike ofthe Respondent's unit employees from January 21to March 17, 1986 During the strike the Respond-ent continued operation of its plant using tempo-rary replacements The Union made an uncondi-tional offer to return to work on behalf of the strik-ing employees on March 17The judge found that the Respondent violatedSection 8(a)(3) and (1) of the Act by failmg to rein-state certain strikers until after March 28, 1986 3On January 1, 1987, the United Furniture Workers of America,AFL-CIO, merged with the International Union of Electronic, Electri-cal, Salaried, Machine, and Furniture Workers, AFL-CIO Accordingly,the caption has been amended to reflect that change2 The judge found that the Respondent violated Sec 8(aX1) by VicePresident Fien's statement to employees that their wages would be re-duced if another strike occurred and by Supervisor Moroneso's statementto a reinstated stnker that if she went on another strike she would not begiven work again The judge inadvertently faded to include these viola-tions in his recommended Order and notice We shall modify the Orderand issue a new nonce to correct this omission'The judge also found that the Respondent violated Sec 8(aX3) and(1) by paying a $10-per-day bonus to certain employees who workedduring the strike No exceptions were filed to this finding The judge fur-ther found, in sec II,J,4,b of his decision, that the payment of the bo-nuses did not convert the employees' economic stnke Into an unfair laborpractice strike We find it unnecessary to pass on this finding Becausethe strikers were not permanently replaced, their reinstatement rightswould have been the same, regardless of whether they were economicstrikers or unfair labor practice strikers Cf, , e g, Hansen Bros Enter-pnses, 279 NLRB 741 (1986), enfd mem 812 F 2d 1443 (DC Or 1987)(economic strikers not permanently replaced entitled to immediate rein-statement), Medallion Kitchens, 275 NLRB 58 (1985), enfd 806 F 2d 185(8th Cu. 1986) (same)The judge found no violation, however, regardingstrikers who were reinstated on or before March28 4 The judge also dismissed an allegation that theRespondent violated Section 8(a)(5) and (1) of theAct in the contract negotiations by failing to bar-gain in good faith 5In adopting the judge's conclusion that the Re-spondent violated Section 8(a)(3) and (1) by failingto reinstate certain strikers until after March 28, weagree, but only for the following reasons, with hisconclusion that Indiana Ready Mix Corp, 141NLRB 651 (1963), does not support a finding thatthe Union's offer to return to work was not uncon-ditional In Indiana Ready Mix, the employer, inresponse to the union's October 13 offer to end astrike, stated that it could not resume operationswithout at least a 60-day no-strike guarantee Inreply, the union on October 14 counterofferedwriting a no-strike guarantee for a 30-day period ofnegotiations The Board construed the union's Oc-tober 14 proposal, which the union renewed inwriting on October 17, as substituting for the Octo-ber 13 proposal and as offering only a 30-day res-pite in the strike rather than an unconditionalreturn to workThe facts in the present case are markedly differ-ent Here, the Union on March 17 gave the Re-spondent written and oral unconditional offers toreturn to work The subject of a no-strike guaran-tee was first raised by the Respondent during bar-gaining on March 24, after some of the strikers hadbeen reinstated The Union flatly rejected the Re-spondent's repeated demands for such a guaranteeThus, unlike Indiana Ready Mix, the Union's offerto return to work in this case placed no time limita-tion on the employees' return to work, the Re-spondent did not raise the subject of a no-strikeguarantee until after it had reinstated some strikers,and, once the subject was raised, the Union de-clined to offer any no-stnke guarantee According-ly, Indiana Ready Mix is wholly inapposite, and theUnion's refusal to offer a no-stnke guarantee didnot convert its unconditional offer to return towork into a conditional one Compare Brooks, Inc ,228 NLRB 1365, 1368 fn 14 (1977) (distinguishingIndiana Ready Mix) 64 In adopting this conclusion, we do not rely on the judge's alternativerationale that an agreement Into which the Respondent had entered set-tling one of the unfair labor practice charges privileged the Respondentto defer reinstating the strikers In any event, approval of the settlementagreement was withdrawn on June 25, 1986We affirm this dismissal and thus find it unnecessary to pass on thejudge's alternative finding, in sec II,J,4,a of his decision, that even if theRespondent had faded to bargain in good faith, the strike would not havebeen an unfair labor practice strikea In agreeing that Indiana Ready Mix is distinguishable from the instantcase, we find it unnecessary to pass on the merits of the Board's decisionin that case299 NLRB No 14 80DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAdditionally, we reject the Respondent's argu-ment that its backpay liability was tolled on March24 because it stated to the Union during contractnegotiations on that date (and again on March 26)that the Union should have all the strikers who hadnot been reinstated report to the plant and theywould be put back to work In some contexts, anemployer may be found to have discharged its dutyto offer reinstatement to strikers by conveying itsoffer to the union as their agent See Coca-Cola Coof Memphis, 269 NLRB 1101, 1109 (1984), Birming-ham Ornamental Iron Go, 251 NLRB 814 fn 1(1980) In this case, however, we find it unwarrant-ed to give such an effect to the Respondent's bar-gaining table statements on March 24 and 26On March 17, when the Union made its uncondi-tional offer to return to work, a large group offormer strikers appeared at the plant to seek rein-statement They were told by the Respondent thatthey would not be reinstated that day but shouldreport to the plant on March 19 When they re-ported for work at the beginning of each shift onMarch 19, however, only a few were offered work,and the rest were told to report the following dayWhen they reported the following day, the samething occurredŠonly a few were put back towork, and the rest were told to come back the nextday This sequence of events was repeated eachworkday, continuing into the following week TheRespondent made no effort to institute an orderlyprocedure of notifying former strikers to reportwhen jobs were actually available for themRather, it used only this system of repeated daily"show-ups" of all employees seeking reinstatement,from which it selected only a few When, onMarch 24 and 26, the Respondent's representativestated at the bargaining table that all unremstatedstrikers should report to the plant and they wouldbe put back to work, the credibility of this state-ment had been undermined by the Respondent's re-peated failure to put back to work former strikerswho, at the Respondent's direction, had already re-ported for work Under these circumstances, wefind that the Respondent's bargaining table state-ments concerning reinstatement cannot reasonablybe regarded as having discharged the Respondent'sduty to offer reinstatement to the former strikersORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Anaheim Plastics, Inc , Anaheim, Cali-fornia, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied1 Insert the following as paragraph 1(a) and re-letter the subsequent paragraphs"(a) Threatening employees that their wages willbe reduced or that they will not be given workagain if another strike occurs"2 Substitute the attached notice for that of theadministrative law judgeAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these nghtsTo form, join, or assist any umonTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT threaten employees that theirwages will be reduced or that they will not begiven work again if another strike occursWE WILL NOT award preference in terms andconditions of employment by payment of a $10-per-day bonus only to our employees who do notengage in, or abandon, a strike, lawfully called byLocal 1010 of the Furniture Workers Division,International Union of Electronic, Electrical, Sala-ried, Machine, and Furniture Workers, AFL-CIO,or any other labor organizationWE WILL NOT discriminate against former stnk-ers by failing and refusing to make timely reinstate-ments after they have unconditionally applied toreturn to workWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL make whole Alicia Arellano, CelinaBahena, Guillermma Martin del Campo, GracielaLucatero, Angel Menthols, Conrado Toledo Meza,Josefina Munoz, Celia Perez, Ana Ramirez, RafaelRamirez, Rosio Robledo, Angel Santana, Juana dela Torre, Maria E Torres, and Alicia Vargas bypaying them back wages plus interestANAHEIM PLASTICS, INC ANAHEIM PLASTICS81Robert H Murray and Joel B Martinez, for the GeneralCounselHerbert A Moss, of Santa Ana, California, for the Re-spondentGeorge Rothman, of Nashville, Tennessee, for the Charg-ing PartyDECISIONSTATEMENT OF THE CASEDAVID G HEILBRUN, Administrative Law Judge Thiscase was heard at locations in Fullerton and Santa Ana,California, over a course of 17 trial days spanning 25February 1987-13 August 1987, inclusive Charges onwhich the proceeding was based were filed 6 Januaryand 25 April 1986 (amended 25 June 1986) by United In-dustnal Workers of the United Furniture Workers ofAmerica, Local 1010, AFL-CIO (the Union) After earli-er consolidation of cases, an amended consolidated com-plaint was issued 14 November 1986 The primary issuesare whether Anaheim Plastics, Inc (Respondent), failedto engage in a course of good-faith bargaining, failed andrefused to offer reinstatement to 33 named striking em-ployees, awarded monetary preference in terms and con-ditions of employment to persons not engaging in orabandoning a strike, and threatened employees with lossof wages and employment because of engaging in astrike, in violation of Section 8(a)(5), (3), and (1) of theNational Labor Relations Act, respectively, and whethera strike of employees was caused and prolonged byunfair labor practices of Respondent, or was convertedfrom an economic strike to an unfair labor practicestrikeOn the entire record, including my observation of thedemeanor of witnesses, and after consideration of briefsfiled by the General Counsel and Respondent, I makethe followingFINDINGS OF FACTI JURISDICTIONRespondent, a California corporation, manufacturesplastic products at its facility in Anaheim, California,where it annually ships goods valued in excess of $50,000directly outside the State Respondent admits, and I find,that it is an employer engaged m commerce within themeaning of Section 2(6) and (7) of the Act I further findthat the Union is a labor organization within the meaningof Section 2(5) of the Act 1II ALLEGED UNFAIR LABOR PRACTICESA Case OutlineRespondent's business comprises a small factory whereplastic hangers are produced on a three-shift operation,utilizing a predominantly Spanish-speaking work forceOn 12 August 1985 the Union was certified as exclusiveBy a merger which was effective 1 January 1987 the Union is nowLocal 1010, Furniture Workers Division of the International Union ofElectronic, Electncal, Salaried, Machine, and Furniture Workers, AFL-CIOcollective-bargaining representative for a production andmaintenance unit of employees with standard exclu-sions 2Formal contract bargaining commenced in Septemberand continued for an additional seven sessions throughlate January Following the eighth session an authorizedstrike of practically all represented employees began,commencing with the afternoon shift on 21 January Re-spondent continued to operate with the use of temporaryreplacementsThe strike continued for approximately 2 months,during which one formal bargaining session occurredThe Umon ended its strike in mid-March by written noti-fication to Respondent, embodying advice that all strik-ing employees would immediately report back Numer-ous former strikers were reinstated during that firstworkweek, and additional formal bargaining sessionswere held in late MarchBy the end of March reinstatement had been fulfilledas to all but a particular number of former strikers whoserights and status are at issue Two further bargaining ses-sions were held during April, and a final set of two ses-sions occurred in JulyB Case ParticipantsThe Union's chief negotiator was George Rothman, aNashville, Tennessee-based official who principallyserves as director of the United Furniture Workers In-surance and Pension Funds He is experienced in collec-tive bargaining, including negotiations for initial con-tracts Rothman was specifically requested to representthis certified local by the International Union's presidentThe person next most authoritatively involved for theUmon was Cynthia Requejo, its business manager She isexperienced in collective bargaining as a lead negotiatorfor contract renewals and a participant for initial con-tracts Requejo is Spanish-speaking in consequence ofwhich she chiefly provided translation to her constitu-ents as necessary, and she also served as primary record-er for the Union at negotiating sessions The bargainingmeetings of this case were also attended by Jesus Ji-mmez, a representative of the Union who had been prin-cipally involved in the organizmg campaign that led tocertification An employee committee of slightly shiftingcomposition also consistently attended the sessionsRespondent's chief negotiator was Attorney HerbertMoss, an experienced labor law practitioner He was ac-companied at practically all negotiating sessions by PaulFien, Respondent's vice president, who engages in gen-eral administrative duties The management hierarchy ofRespondent has Paul Fien's father, Anthony (Tony)Fien, as its president and Jim Schmardebeck as plantmanager Supervision for the day (first), afternoon(second), and night (third) shifts at times material to thiscase consisted of Andy Moroneso Jr, Mike Workman,and Anthony Moroneso Sr, respectively2 All dates and named months hereafter are from August 1985 throughJuly 1986, unless otherwise indicated 82DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDC Case ChronologyThe following chronology outlines how the bargainingprocess unfolded and how related happenings affectedrelationships between the parties12 August•Certification of Representative for adefined unit in which were included "All produc-tion and maintenance employees including ware-house, shipping and receiving employees, and truck-drivers employed by the employer at its facility lo-cated at 533 South Rose Avenue, Anaheim, Califor-ma," and with typical exclusions of office clericalemployees, professional employees, watchmen,guards and supervisors12 August•Date of letter from Moss to Jimmezadvising of retainer by Respondent to represent it incollective-bargaining negotiations15 August•Date of letter from Rothman toMoss requesting information on 13 listed subjectsfor the purpose of the Union being "prepared tobegin those negotiations at the earliest possibledate"30 August•Date of letter from Moss to Roth-man providing some of the data sought11 September•Date the Union filed a charge asCase 21-CA-24149, alleging Section 8(a)(1) and (3)violations of the Act on the basis of "coercion,threats, mtimidation, lay-offs and questioning of em-ployees about their union activities" since on orabout 5 August19 September•Probable date of first telephonediscussion between Rothman and Moss, leading tosetting of opening date for negotiations26 September•First bargaining session at Gns-wold's Hotel m Fullerton, California At this sessionthe Union presented a complete proposed agree-ment of 31 articles4 October•Date of letter from Moss to Rothmanand Requejo enclosing Respondent's "counter pro-posals" as to which a reservation of right "to delete,modify, or add to" was stated This counterproposalcomprised a preamble followed by language onpractically every subject first advanced by theUnion, and generally in the same order of composi-tion17 October•Second bargaining session at whichUnion presented a complete, revised proposal withits cover sheet stating parenthetically, "containschanges in response to company's proposal [as re-ceived] October 10, 1985"31 October•Third bargaining session at whichUnion presented another complete, revised proposalwith its cover sheet stating parenthetically, "con-tains union modifications in positions, includingwithdrawal of certain positions, as per bargainingsession of October 17, 1985"7 November•Fourth bargaining session at whichUnion presented another complete, revised proposalwith its cover sheet stating parenthetically, "con-tains union modifications in positions includingwithdrawal of certain positions, as per bargainingsession of October 31, 1985"11 November•Fifth bargaining session betweenthe parties5 December•Sixth bargaining session at whichUnion presented another complete, revised proposalwith its cover sheet stating parenthetically, "con-tains union modifications in positions includingwithdrawal of certain positions, as per bargainingsession of November 7, 1985"17 December•Seventh bargaining session atwhich Union presented another complete, revisedproposal with its cover sheet stating that it "con-tains union and/or company proposals agreed toand proposals still on table as of December 17,1985, 10 00 A M ," and further parenthetical infor-mation that it "also contains modifications in unionposition presented to company December 17 1985"This proposal of the Union also originated a codingkey by which Rothman attempted to track theprogress of negotiations by indicating, with a perti-nent date, the subjects which currently representeda union position (UP), a company position (CP), ora subject on which there had been union-companyagreement (UC)19 January•Union meeting of all representedemployees at a public park in which the status ofbargaining was thoroughly explained and a strikeauthorization obtained for exercise if, in the discre-tion of union negotiators, there was no significantmovement by Respondent during the next, immi-nent bargaining session 321 January•Eighth bargaining session at whichUnion presented another complete, revised proposalwith its cover sheet stating, "contains union and/orcompany proposals agreed to and proposals still ontable as of January 21, 1986, 1000 A M"21 January•Strike commences effective withsecond-shift employeesLate January/early February•Respondent com-mences payment of a $10 daily bonus to nonstnkersand replacement employees performing "operator"duties, as extra compensation because of claimedlyhostile strike activities19 February•Ninth bargaining session as calledon this occasion by a mediator Here the Union pre-sented another complete, revised proposal with itscover sheet stating, "contains union and/or compa-ny proposals agreed to and proposals still on tableas of February 19, 1986, 1 00 P M" and further par-enthetical information that it "includes modifica-tions in union position presented to company Janu-ary 21, 1986"27 February•Execution of unilateral informalsettlement agreement in Case 21-CA-24406 by Re-spondent in which, among other things, reinstate-'At this point in time the Union's last wage proposal was for 3 hourlyrate increases of 50 cents each over the term of a 3-year contract Thisrepresented change from a similar three-step Increase of 75 cents as firstrevealed in the session of 17 October Respondent continued to adhere toits position of not offering a wage increase of any amount over thecourse of its proposed 1-year contract ANAHEIM PLASTICS83ment of strikers, upon their application, was agreedto12 March•Date of letter from Moss to Requejosetting forth as an enclosure Respondent's "positionon each open item"17 March•Date of letter from Requejo to An-thony nen notifying that Union "has uncondition-ally terminated the strike" and listing 86 names ofpersons "ready to return to work" that date, plusnotation that the advice is meant to include "anyothers who may have been omitted"24 March•Tenth bargaining session between theparties26 March•Eleventh bargaining session, at whichRespondent presented a two-page summary of itsposition on various subjects16 April•Twelfth bargaining session at whichUnion presented another complete, revised proposalwith its cover sheet stating, "contains union and/orcompany proposals still on table as of April 16,1986, 10 00 a m" and further parenthetical informa-tion that it "includes modifications and agreementsreached on March 26, 1986"29 April•Thirteenth bargaining session betweenthe parties11 July•Fourteenth bargaining session at whichUnion presented another complete proposal foragreement, keyed only as to "UP" and "UC" items,and thus headed on its cover sheet, "contains unionand company previously agreed to articles and sec-tions and union proposed articles and sections as ofJuly 11, 1986,2 PM"30 July•Fifteenth bargaining session at whichUnion again presented a complete proposal foragreement, this time keyed to the three categoriesof "UP," "CP," and "UC " The cover sheet of thisdocument stated that it "contains union and compa-ny previously agreed to articles and sections andcompany and union proposed articles and sectionsas of July 30, 1986, 3 PM"D Significant Documentary EvidenceThere is voluminous written material in the record ofthis case Such material falls in several categories, includ-ing that procedurally relevant to the bargaining process,that substantively relevant to the bargaining process, thatwhich is tactical or rhetorical as between the parties, thatwhich records individual or group employment facts,and miscellaneous other groupings In generally chrono-logical fashion, and to enlarge on the outline of section/LC above, the following items are notableThe Union originally sought both group insurance andpension benefits in the contract proposed for its mem-bers On 26 September plan documents, required reports,and an auditor's statement respecting the insurance fundwere presented to Respondent The insurance benefitprogram of the fund description was reproduced as a 27-page exhibit, while the pension fund is an 18-page exhibitof record In terms of Respondent's eventual counterpro-posal on the subject of health insurance only, and notingimperfections occurring when incorrect documents werefirst inadvertently released to the Union, the counterpartexisting employee coverage is a plan description repro-duced in 9 pages plus a 13-page certificate of insurancefrom Liberty Mutual Company 4Beginning at the bargaining meeting of 17 October,Respondent periodically presented single-subject propos-als in areas of disagreement or yet-insufficient discussionof respective views Often these reflected concessions orrefinements that had been agreed upon in prior bargain-ing discussion On this first date of 17 October Moss pre-sented a proposed management-rights item which readA Except as otherwise specifically provided inthis Agreement, the Employer has and retains thesole and exclusive right and function to manage itsbusiness including, but not limited to, the right to(1)Determine and schedule working hours,allot and assign work, shifts, and overtime(2)Determine and control the location,number, size, layout, and operation of all plants,facilities, materials, machinery, equipment, andother Employer' [sic] property(3)Close down, reduce, or expand the Em-ployer's facility or any parts thereof, reduce,alter, combme, transfer, or cease any department,operation or service(4)Determine processes, techniques, methods,and means of all operations, including changes oradjustments or any machinery or equipment(5)Determine the size and composition of theworking force(6)Relieve employees from duty for lack ofwork or for other reasons deemed legitimate bymanagement(7)Reprimand, suspend, discharge or other-wise discipline employees(8)Contract or subcontract construction, serv-ices, maintenance, distribution or any other workwith outside entities(9)Make, change, and enforce rules, policiesand practices not in conflict with the specificprovisions of this Agreement(10)Otherwise generally manage the plant anddirect and supervise the work forceB All management rights are vested exclusivelyin the Company and are not subject to the griev-ance or arbitration provisions of this AgreementOn 31 October Moss presented one or two sheet pro-posals on the subjects of union security, checkoff, report-in pay, wages, and safety With the exception of the sub-ject report-in pay, which I do not recite, these respec-tively read as followsAll employees covered by this Agreement who,thirty (30) days after the effective date of thisAgreement are members of the Union , in goodstanding shall remain, as a condition of employment4 The correct certification of Insurance covering Respondent's produc-tion employees was supplied to the Union on 17 December 84DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfor the duration of this Agreement, members of theUnion in good standingA During the term of this Agreement, the Em-ployer shall deduct from their wages and remit tothe Union the regular monthly membership dues towhich the Union is entitled from all employees whohave executed and delivered to the Employer awritten assignment for such deductions, on the formattached heretoBAll such deductions shall be made from thefirst pay m the month and shall be remitted to theFinancial Secretary of the Umon within fifteen (15)work days after the date on which the deductionsare made, together with an itemized statementshowing the names of the employees and the indi-vidual amounts deductedC A fee of fifty cents (50) per deduction peremployee may be charged by the Employer forservices rendered in connection with the above dueswithholding program The amount of such fees tobe retained by the Employer will be deducted fromthe total dues withheld each pay periodDThe Umon shall indemnify, defend and savethe Employer harmless against any and all claims,demands, suits, judgments, or other forms of liabil-ity that shall arise out of or result from any actiontaken by the Employer pursuant to the abovecheck-off provisionsA During the term of Agreement, the minimumhourly rate to be paid to any employee shall bethree dollars and thirty-five cents ($3 35)BThere shall be no maximum hourly rateC Employees shall not be paid according to clas-sification but instead each individual employee willbe paid on the basis of meritDEvery six (6) calendar months, the Employershall review the work performance of the employeeand may grant such increases as the Employerdeems, in its sole discretion, the employee's workperformance meritsThe Employer will furnish, without charge to itsemployees, safety devices and safeguards, such asgoggles and gloves, which are reasonably necessaryfor a safe and healthful place of employmentIf the Employer requires any employee to havecertain tools or equipment, the Employer, at its solecost, will provide and maintain themOn 7 November Moss presented a three-page proposalon grievance procedure In this a grievance was definedas "a claim that the Employer his violated a specificprovision of this Agreement" The further highlights ofthis proposal included a three-step grievance procedurefollowed by arbitration under the Federal Mediation andConciliation Service (FMCS) Concluding languagecalled for equal sharing of arbitration costs, and a state-ment of arbitral finality, limitations, and exclusivity as aremedyOn 11 November Moss presented proposals on vaca-tions, leave of absence, wages, an "entire agreement"proposal, a no-strike clause, language on union represen-tation, and a revised grievance procedure The proposalby Respondent on vacations readAll employees employed one (1) year or more bythe Employer shall be entitled to one (1) week's va-cation without payAll employees employed three (3) years or moreby the Employer shall be entitled to one (1) week'svacation of which two (2) days will be with payAll employees employed five (5) years or moreby the Employer shall be entitled to two (2) weeks'vacation of which one (1) week will be with payThe proposal of 11 November on leave of absence ranto a second page and generally dealt with reasons, justifi-cation, length, and consequence of an employee going onsuch leave The modified proposal on wages readA During the term of this Agreement, the mini-mum hourly rate to be paid to any employee shallbe three dollars and thirty-five cents ($3 35)BThere shall be no maximum hourly rateC Employees shall not be paid according to clas-sification but instead each individual employee willbe paid on the basis of meritDThe Employer shall from time to time reviewthe work performance of its employees and maygrant such increases as the Employer deems, in itssole discretion, the employee's work performancemeritsEAs the result of signing this Agreement, noemployee shall suffer any reduction in his hourlyrate of payThe proposal of 11 November on "entire agreement"language represented typical verbiage of a "zipperclause" intended to confine all agreed-upon subjectswithin the literal and exclusive terms of the contractdocumentRespondent's proposal of this date on the subject of ano-strike clause readA During the term of this Agreement, or any ex-tension thereof, the Employer will not engage inany lockoutBDuring the term of this Agreement, or any ex-tension thereof, neither the Union, nor its members,agents, representatives, nor any bargaining unit em-ployee, will, by any means whatsoever, cause, en-courage, sanction, or participate in any strike, walk-out, picketing, stoppage or slowdown of workC The Union shall not be liable or responsiblefor any strike, walkout, picketing, stoppage or slow-down of work not duly authorized by the UnionDViolation of this provision by any employeeof the Employer shall be cause for the immediatedischarge of that employee or such other disciplineas the Employer may elect to imposeThe proposed language on union representation read ANAHEIM PLASTICS85A The Employer recognizes the Union griev-ance committee, chief steward, shop stewards andother representatives designated by the Union as theUnion's authonzed representatives for administeringthis Agreement and negotiating with the Employerunder its termsB There shall be one shop steward for everyshift and one chief stewardC Time spent in the capacity of a steward willnot be compensable nor considered as time workedD Whenever possible, a steward shall investigateor attempt to resolve a grievance during non-worktime If necessary to handle the grievance duringwork time, the steward shall obtain permission fromhis supervisor to handle the grievance during worktime, which permission shall not be unreasonablywithheldOne last specific documentary change on 11 Novem-ber was embodied in a one-page handwritten sheet pre-pared by Rothman, which modified a portion of theUnion's then-existing proposal for leave of absence as itsarticle XX The revisions by Moss concerning grievanceprocedure from 4 days earlier resulted in more lengthyand detailed language The first section proposed to re-define the subject as "All disputes between the Employerand the Union or any employee of the Employer pertain-ing to terms and conditions of employment" The bal-ance of changes were procedural or as to phraseologyBy letter dated 25 February Rothman wrote to Mossas followsWe have a number of times requested from youinformation relative to the insurance coverage youprovide for the bargaining unit employees On No-vember 11, 1985 at 300 P M, you provided us withwhat purports to be a copy of a "group insurancepremium statement" from Liberty Mutual Life,(copy enclosed) On that statement, the actualmonies paid or owed to the insurance carrier werenot evident and perhaps whited out before it wassubmitted I pointed out to you at that time, and anumber of times since, that we still have not re-ceived from you a listing showing exactly what bar-gaining unit employees have had a premium paid onhis or her behalf in any particular month so that wecan be certain that the bargaining unit employeesare receiving the insurance program coverage youclaim they are receivingIn order to provide us with the information weneed, we are herewith demanding a listing of thecovered employees for the months of September,October, November and December 1985, suchmonthly list to indicate the name of the employeecovered and paid for and whether or not they havesingle coverage or family coverage To substantiatethis list, we would require a copy of your carrier'scompany insurance premium statement whichwould indicate that the premiums that sould [sic]have been paid for the covered employees, waspaidI gave you examples in the past of employeesthat would appear to be eligible for benefits, by thecompany's eligibility rules, who had medical billsand were not reimbursed by the insurance companyWe have no way of ascertaining exactly or whomyou are paying and what you are paying, and thuscannot make intelligent bargaining decisions unlessyou provide us with the information we have somany times requestedMoss responded by letter dated 12 March to Requejowhich readLast week I received a letter from George Roth-man in his capacity as Director of the United Furni-ture Workers Insurance Fund The Company con-siders the request for information to be totally inap-propriate The Company does not recognize any ob-ligation to furnish information to the InsuranceFund The Company has no obligation to makecontributions to the Insurance Fund and has abso-lutely no relationship with the Fund However, toavoid a needless dispute, I shall furnish the data re-quested to the Union1 No list exists, nor has one ever been prepared,which sets forth the names of the employees forwhom premiums are paid each month The proce-dure followed by the Company is simply to notifythe carrier each month of the new employees whohave become eligible and the employees who haveceased to become eligible due to termination Noall-inclusive list is prepared each month Once anemployee's name is added, that person remains cov-ered until termination2 I wish to repeat a statement made several timesduring the course of negotiations All employeesemployed more than 90 days are covered by themedical insurance plan The premiums for the em-ployee only are paid for by the Employer for allbargaining unit employees employed more than 90days All employees employed more than 90 daysare eligible for dependent coverage but the entirecost of same is the responsibility of the employeeNone of the bargaining mut employees have electedto purchase dependent coverage3 During the course of negotiations, the Unioncontended that the claims of some employees wereallegedly rejected by the insurance carrier due tonon-coverage I advised you that if you would fur-msh me the names of the employees, I would havethe Company look into the matter To date, theUnion has failed to provide me with the names ofthe affected employees or any details of the rejectedclaims If you do not furnish the needed informationto me, the Company cannot do anything about thedenied claimsI hope this answers all of the Union's questionsBy letter dated 17 March Rothman then wrote toMoss as follows 86DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMs Requejo has brought your letter to her ofMarch 12, 1986, to my attentionAs you should be aware, since I have been nego-tiating for Local 1010 with you for many monthsnow, when I write to you and request bargaininginformation it is in my role as negotiator for thebargaining unitYou chose, for whatever strange motivations youmight have, to ignore my role in this situation anduse that as an excuse to not reply to the informationthat was requested for bargaining purposes, in myletter to you of February 25, 1986To specifically address your letter of March 12,19861 We know that you receive a billing fromyour insurance carrier, since you have given us acopy of same for the premium period of Novem-ber 1, 1985 to December 1, 1985 That billing hascolumns which clearly are intended to show howmuch premium is due, based on the number ofpersons in any particular class times the rate indi-cated, equalling the total premium due, thus es-tablishing how many persons are being paid for2 In addition, you had once provided us witha list of all bargaining unit employees If youwere to provide us with the premium paying re-mittance copy that you sent to the insurancecompany for the month that reflects the bargain-ing unit employees list that you gave us, plus thesame premium paying remittance copy with itsadditions and deletions for the months following,it could be ascertained that employees are cov-ered by a premium payment for any of those par-ticular monthsThat is the information we seek and have beenseeking for a long time, and are certain that theCompany must have in its possession in order to beable to pay the insurance company each monthAs to "rejected claims" for certain employees, Ihave mentioned to you a number of times at thetable that at least one of the members of the com-mittee, Patricia, had delivered a child while em-ployed by you and had received absolutely no ma-ternity benefits from your insurance carrier I alsotold you that there were others who told us thesame thing, and that I wanted the information thatwe are requesting so that we can ascertain who elsewas perhaps not listed when they should have beenand thus did not receive their benefitsYou are aware that insurance coverage is an im-portant item, from both sides at the bargainingtable Your actual costs and the employees' actualcoverage is very vital to the committee making anintelligent decision when bargaining on this subjectAt this time we are again requesting all informa-tion relative to wages (including bonuses, if any,)benefits and job titles of all employees hired by theCompany since the last bargaining unit employeeslist you supplied to us This too, is information vitalto our being able to intelligently negotiate a con-tract with the CompanyI expect the above information to be provided tothe Local committee at the start of our next sched-uled bargaining session, March 24, 1986, at 3 00P M, and take this opportunity to confirm our tele-phone conversation that we have agreed to bargain-ing sessions on that date and on March 26, 1986 at10 00 A M, both bargaining sessions scheduled tobe at the Gnswold's Hotel, Fullerton, CaliforniaI also note your other letter of March 12, 1986addressed to Ms Requejo, containing a reaffirma-tion of the Company's positions on various itemsWe will be, as we have always been, ready to ad-dress your proposals at our next bargaining sessionDuring the course of this exchange of correspondenceMoss had written separately to Requejo by letter dated12 March This letter enclosed "a new set of the compa-ny's current position on each open item," and stated thatMoss was so writing "to expedite the next collective bar-gaining meeting, and to protect my client from any falserepresentations by the Union of the company's propos-als" The described enclosure to Moss' letter of 12March is set forth verbatim belowII Union Security No changeIII Check-Off Company will accept Union'sproposal in exchange for which Union will acceptCompany's proposals on (a) seniority, and (b) leaveof absenceVI Holidays Company will give a floating holi-day to be selected by the Company in exchange forwhich Union will accept Company's proposal onmedical insurance and will drop demand for pensionplanVII Vacations1 year-1 week without pay2 years-1 week, 2 days paid3 years-1 week, 3 days paid4 years-1 week, 4 days paid5 years-2 weeks, 5 days paidVIII Seniority See III aboveIX Transfers No changeX Wages See attached proposalXII Shift Bonus No changeXIII Management Rights Company will deleteproposal (K) if Union does the same and acceptsSection 1 without words "or by law" Otherwise,Company proposed to discuss each and every pro-posed management rightXIV Supervisors No changeXVI Health and Safety Section 3 No changeXVII Medical Insurance See VI above Other-wise no changeXVIII Pension See VI above Otherwise nochangeXIX Leave of Absence See III above Other-wise no changeXXI Past Practices No changeXXIV Strike and Lockouts No change ANAHEIM PLASTICS87XXIX Duration of Contract No change•One(1) year10 WagesA Dunng the term of this Agreement, theminimum hourly rate to be paid to any employeeshall be as follows1 Mixer$3 352 Machine Operator $3 353 Floor person$3 354 Janitor$3 355 Truck loader$3 356 Truck dnver$4007 Vehicle$4 50maintenance8 Machine$5 00maintenance9 Tool room$600technician10 All other$3 35employeesB As a result of signmg this Agreement, noemployee whose hourly rate exceeded the aboveminimums shall suffer any reduction in his hourlyrate of payC Nothing herein shall prevent the Employerfrom paying an employee in excess of minimumhourly rates The Employer may grant such addi-tional sums as the Employer deems, in its sole de-scretion [sic], the employee's work performancemeritsOn 4 March the Acting Regional Director for Region21 wrote to Jimmez advising that Respondent had exe-cuted the informal settlement agreement in Case 21-CA-24406 This letter routinely set forth rights and proce-dures in terms of Section 101 7 of the Board's Statementsof Procedure, read in connection with Section 102 19 ofthe Board's Rules and Regulations, and advised of an in-tention to approve the proposed, enclosed settlementagreeement on 17 March On 13 March Attorney JesusQumonez caused hand-delivery to the Acting RegionalDirector of a letter bearing that date in which theUnion's reasons for objecting to the informal settlementagreement were set forth Notwithstanding this a Boardagent recommended its approval on 19 March and theRegional Director accorded official approval on 25March 5The Union's cessation of the strike as of Monday, 17March resulted in a mass showup of employees earlythat day The more detailed description of events, discus-sion, and outgrowth will appear in section II,F belowIn terms of the present focus on significant documentaryevidence, I refer next to a letter dated 19 March writtenby Moss to Requejo which readWhen you and Jesus met with Tony Fien onMonday, March 17, 1986, you were informed at5 Such approval was withdrawn by the Regional Director on 25 June,in keeping with an allegation that its terms had been violated and as partof the dynamics in issuing the original consolidated complaintthat time Anaheim Plastics would rehire all thestrikers as quickly as possible However, Fien point-ed out several immediate problems to you A torna-do had severely damaged the roof and substantialdamage had been done to several machines Becauseof the safety problems, there was no need for all theemployees and there was not enough work to rein-state everyone at once This problem has not yetchanged Due to the condition of the facility, it isnot safe to have everyone working at the presenttime Likewise, the inoperative condition of somemachines makes it impossible to provide work foreveryoneFien stressed to you the absolute need for an or-derly return to work due to the chaos created bythe tornado's effects on the facility Fien requestedthat those employees who in fact want to return towork should report to their foremen For instance,second shift employees should report to their re-spective second shift foremen The foremen are thepersons most familiar with the rank-and-file employ-ees and are the ones who can best determine whento recall employees once the chaos has liftedThe Company cannot take back everyone imme-diately because the condition of the facility makesthat presently impossible As machines are repaired,employees will be brought back as quickly as possi-ble However, you must understand that until therepairs are completed, the Company will not beable to use everyoneTo expedite an orderly recall of employees, it isimperative that the employees who intend to returnto work come to the plant and tell their respectiveforemen of this fact The foremen know most of theemployees by face and this face-to-face meeting iscritical to properly identify the employeesI hope the union and the employees will cooper-ate with Anaheim Plastics and ease the crisis cre-ated by the damage done to the facilityFollowing the bargaining session of 24 March, inwhich Moss vehemently accused the Union of planning adamaging resumption of the strike, he wrote to theUnion by letter dated 25 March, delivered at the negoti-ating session of 26 March, which readIn your letter of March 17, 1986, the Union indi-cated all striking members would be applying forreinstatement At the meeting of March 24, 1986, Iasked the Union for some agreement that the strikewould not be resumed shortly after the employeesreturned for work George Rothman stated that nosuch promise would be made He stated that theUnion and the employees reserved the right toresume the stnke "at any time" Rothman furtherasserted that if the Union and the employees werenot satisfied with the progress of the resumed nego-tiations, they might strike again "at any time"I have prepared the enclosed Agreement which Irequest the Union accept I believe the Employer isentitled to a reasonable assurance that the strike isover and the offer to return to work is not for an 88DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDunreasonably short period and for the sole purposeof causing the layoff of strike replacementsI request a written response to this letterThe described enclosure was a half page, legally phrasedwaiver of strike action by the Union or the representedemployees for a period of 60 days Rothman answeredthis communication by his letter dated 27 March to MossstatingIn reply to your letter of March 25, 1986, whichwas hand delivered to the Local 1010 NegotiatingCommittee by you, we reject the specifics and thepremise of your letter and your demandsThe Local Union cannot be responsible for al-leged rumors, which you may or may not haveheard, as to what the intentions of the membershipmay beThe document you received from the Union onMarch 17th stated, and continues to state, the posi-tion of the UnionAt the actual bargaining session of 26 March Moss pre-sented a three-page proposal for a collective-bargainingagreement which, in abbreviated form, was comprehen-sive and contained certain revisions from Respondent'searlier position as to benefits and language The verbatimcontent of this document wasII Union SecurityIII Check-off Employer will grant check-off inexchange for which the Union will accept the Em-ployer's proposal on union securityVI Holidays Employer will give a paid, floatingholiday to be selected by the Employer The Em-ployer will give the employees at least fifteen (15)days advance notice of the holiday selectedVII Vacations No change from prior proposalVIII Seniority No change in proposed languageIX Transfers Employer is willing to drop itsproposal m exchange for which Union will drop itsproposalX Wages No change in proposed languageXII Shift Bonus No change in proposed lan-guageXIV Supervisors Employer is willing to drop itsproposal in exchange for which Union will drop itsproposalXVII Medical Insurance No change in proposedlanguage As an additional reason for rejectingUnion proposal, Employer is concerned about thestatement made by Union that Insurance Fund doesnot meet requirements of Section 302 of L MR AXVIII Pension Employer is still unwilling to in-stitute this benefitXIX Leave of Absence Employer proposes tochange Section 3 of its proposal to grant preferen-tial hiring for sixty (60) daysXXI Past Practices No change in proposed lan-guageXXIV Strikes and LockoutsSection 1 During the term of this Agreement,or any extension thereof, the Employer will notengage in any lockoutSection 2 During the term of this Agreement,or any extension thereof, neither the Union, norits members, agents, representatives, nor any bar-gaining unit employee, will, by any means what-soever, cause, encourage, sanction, or participatein any strike, walkout, picketing, stoppage orslowdown of work, provided, however, the pro-visions of this section shall not apply if the Na-tional Labor Relations Board determines that theaction taken was to protest an unfair labor prac-tice by the EmployerSection 3 The Union shall not be liable or re-sponsible for any strike, walkout, picketing, stop-page or slowdown of work not duly authorizedby the UnionSection 4 Violation of this provision by anemployee of the employer shall be cause for theimmediate discharge of that employee, or suchother discipline as the Employer may elect toimpose Any such discharge or discipline is sub-ject to the grievance procedure, however, the ar-bitrator must sustain the action taken by the Em-ployer if he finds that the employee has in factengaged in any conduct prohibited by Section 2aboveXXIX Duration of Contract No change•One(1) year contractThe bargaining session of 29 April was the first of thesenes which Rothman was unable to attend and functionas chief union spokesperson In his stead Al May, direc-tor of organization for the International Union who hadpreviously attended at least the 21 January meeting, trav-eled from Nashville to represent the Union He wasbriefed by Requejo on the status of negotiations and un-dertook a bargaining session with Moss on that date atthe usual location and with Requejo plus the employeecommittee present The session resulted in a mutualdropping by both parties of their then-existing proposalson the subject of supervisors working or not workingRequejo testified that May sought another date for nego-tiations but Moss expressed reluctance to do so withoutan indication of what further changes the Union mighthave in its positions Moss' testimony is that he had al-luded to what seemed only one "very, very minorchange" and then stated his belief the parties were at im-passe "unless somebody indicates to me that we're not"He recalled following this up with a statement that hesaw no point in meeting without specific proposals forchange from the Union, and that with this May statedRothman would telephone Moss regarding any futurecourse As related to such testimony Rothman wrote toMoss by letter dated 13 May which readI was informed today by Local 1010 BusinessManager Cynthia Requejo, that in a phone conver-sation with you today you refused to hold addition-al bargaining sessions unless the Union, in advance, ,ANAHEIM PLASTICS89informs you that they are ready to make "substan-tial" changes in their positionWe believe your position is a refusal to bargain,as per the law and the settlement agreement withthe National Labor Relations Board that yousignedIn spite of the fact that you have refused to bar-gain, we continue to attempt to have you bargainfairly, and I hereby reaffirm what Ms Requejo toldyou by phone today "We are prepared to makechanges in our positions," and to that end propose abargaining session for Wednesday, May 21, 1986,10 00 A M at Griswold's Hotel, Fullerton, Califor-nia, and a room has been arranged for that purposeEither Ms Requejo or I expect to receive an im-mediate response from you as to whether or notyou intend to be there at the time and place indicat-ed and ready to bargain fairlyIf you do not intend to be there, you must con-tact either Ms Requejo or myself no later thanMonday, May 19, 1986, 500 P M, Central StandardTimeMoss answered Rothman by letter dated 14 Maywhich readThis is in response to your letter dated May 13,1986 At the meeting held on April 16, 1986, boththe company and the union stated there were nochanges from the positions each had taken at theprior (3/26) meeting At the end of the April 16thmeeting, you requested another meeting I ques-tioned the wisdom of scheduling another meetingsince both sides had not changed any positions Istated that unless a change in position was to bemade, there was no point in holding another meet-ing You insisted that another meeting was neededbecause the union intended to re-evaluate its posi-tion and would have "new proposals" to submit atthe next meeting On the basis of your representa-tion that "new proposals" would be made, I agreedto a meeting on April 29When we met on April 29, I advised the unionrepresentatives there was no change in the compa-ny's proposal Except for Article XIV, the unionhad no change of position on any open items Theunion agreed to my prior proposal to have bothparties drop the proposals made under Article XIVAfter agreement was reached on Article XIV, Iasked the specific question, "Is the union preparedto change its position on any other item?" The re-sponse was "No"There have now been two (2) meetings in whichvirtually no change has been made by either partyI advised Requejo that the company was not pre-pared to change its position and if the union waslikewise not willing to modify its positions, then an-other meeting made no sense Requejo stated she"thought" you were prepared to make somechanges Asked if she had any idea what thesechanges might be, Requejo said she did not I toldRequejo that I would like some idea what you hadin mind because at the April 16 meeting you prom-ised new proposals, but at the April 29 meetingthere were no really "substantial" changes made bythe umon Requejo said she would have you tele-phone meI am willing to meet again but not solely for thepurpose of giving you an excuse to visit sunny Cali-fornia At the April 16 meeting you promised "newproposals" would be made at the April 29 meeting,but no significant changes were made Simplystated, I do not trust the vague reference to possiblechanges If you will telephone me and give mesome idea of what changes you have in mind, Ishall be glad to arrange for another meeting All Iask is some idea of what you have in mind so that anew meeting will not be a waste like the one heldon April 29Due to prior commitments, I am not available tomeet on May 21, 1986 I am presently available onTuesday, May 27, 1986, 10 00 A M However,before confirming said date for a definite meeting, Irequest that you telephone meBy letters dated 16 May, 23 May (two crossing in themail), 27 May, 29 May, and 2 June Rothman and Mossexchanged accusatory and exasperated communicationabout the course of negotiations, plus divergent views onthe sufficiency of material provided (or lack thereof) byRespondent with respect to its employee group health in-surance plan From these seven full pages of denselywritten communication, I extract only certain flavor byquoting the phrasings, "shocked and dismayed," "willnot allow you to force me to bargain with you privatelyover the telephone," "the so-called information that yousay you supplied us," "I do not trust you to tell the truthabout our telephone conversation," "you refused to giveme a straight answer," "your inevitable lies," "your afterthe fact attempt to improperly `set-up' an impasse situa-tion," "I don't know how much clearer I can make it,"and "most unethical union official it has been my misfor-tune with whom to deal"The bargaining session of 30 July was the second oc-casion Rothman was unable to attend and function aschief union spokesperson This time Requejo served asthe Union's chief representative in the course of a 15-minute-long meeting held in Moss' office She testifiedthat Moss rejected the correctness of Rothman havingshown checkoff as an agreed-upon item, and that aftershe reduced the Union's wage demand by 5 cents perhour Moss said Respondent had "no changes whatso-ever" on the subject Requejo recalled asking Moss foranother negotiating date, and his response that there wasno point in doing so because of the Union's weaknesseven if it were to have further changes in proposalsMoss agreed with Requejo's recollection of having dis-cussed checkoff and wages, including an express cor-roboration that he had "told you before there will be nowage increases" However Moss testified that this meet-ing also covered the subjects of seniority, medical Insur-ance, leave of absence, past practices, and contract dura-tion In recalling the conclusion of the meeting Moss tes-tified that as far as he could see at the time the parties 90DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwere at an impasse as they had been before He attnb-uted closing remarks to Requejo who is asserted to havesaid she would discuss the status of negotiations withRothman who would then contact Moss As related tosuch testimony of Requejo and Moss, Rothman wrote toMoss by letter dated 8 August statingBusiness Manager of Local 1010, Cynthia Re-quejo, informed me of your behavior at the bargain-ing session which was scheduled for July 30, 1986at your officeIn confirmation of what she told me, I have yourletter of same date which you addressed to herI was particularly shocked to see that you havedenied important agreements which we had made atprevious sessions Need I remind you, that youwere the one who had proposed that agreement onCheck-Off was conditional on agreement on UnionSecunty Not only was that position verbally statedby you and us a number of times, but wntten pro-posals that you gave us contained that conditionOn July 11, 1986, we finally reached agreement onthose two Articles, only to have you now attemptto withdraw it on July 30thFurther, the term "as a condition of employ-ment" is quite clear, and had been part of everyproposal we gave you in connection with the UnionSecurity article, and was in fact, in the Union Secu-nty language we mutually agreed to on July 11,1986 For you to renege on your agreement madeless than three weeks earlier, and futher [sic] toargue that "as a condition of employment" does notmean what it says, is absolutely disgraceful I reallydon't know why this shocks me so, since throughthese entire negotiations you have backed and filled,twisted and turned in making the maximum effort toavoid bargaining in good faith for a contract be-tween the partiesThe ultimate proof is your telling Ms Requejoon July 30th that you have no intention of evermeeting with us again for purposes of bargainingYou may think you have shut the door, but I assureyou that we will pursue every avenue open to us tobnng the employer you represent to the table forpurposes of fairly bargaining and achieving a faircontract, mutually agreeableMoss answered Rothman by letter dated 14 AuguststatingAs usual, your rantmgs are inaccurate I shall re-spond to some of the points raised in your letter ofAugust 8, 19861 The proposal made by the company was that ifthe union would accept the company's proposal onunion secunty, the company would grant theunion's request for dues check-off The union didNOT accept the company's proposal Instead, theunion made a new proposal and the company ac-cepted the union's proposal Since the company ac-cepted the union's new, different proposal, and theunion did not accept the company's proposal, theproposed trade never took place There was no ac-ceptance of the company proposal by the union,and, therefore, the subject of check-off is still open2 At no time (until the July 30 meeting) did theunion ever submit a proposal that failure to paydues would result in dismissal The first hint offiring an employee came at the July 30 meetingwhen Cynthia Requejo said that is what shethought the language meant When I disagreed, Re-quejo said she would have to refer the matter toyou The phrase "condition of employment" doesnot mean automatic discharge of an employee whofails to pay union dues It simply means an obliga-tion whose breach could have different remediesOnce [sic] such remedy is the termination of an em-ployee if the parties agree to such a remedy How-ever, at no time did the union ever propose dis-charge and at no time did the company ever agreeto discharge If this were the union's intent, such aproposal should have been made3 I did not say to Requejo that the company hadno intention of ever meeting again with the union Idid say that I considered the negotiations to havebeen at an impasse, the union had the company'sfinal proposals, and unless the union was preparedto accept the company's final proposals, there didnot appear to be any reason to meet again Requejosaid she would transmit this message to youRothman responded by letter to Moss dated 4 Septem-ber statingSince I have been on the road for the last coupleof weeks, I did not get the opportunity to reply toyour letter of August 14, 1986, which arnved in myoffice on August 18, 1986, and take this opportunityto do soI really believe that your negotiating techniquesare designed to avoid ever reaching agreement on afairly bargained contract between the parties Yourbehavior at the bargaining table and your techniqueof writing letters which contained insults to the ne-gotiator personally, and denying what you havesaid and/or agreed to before and distorting what wehave said or agreed to before, seem to be a continu-ation of the technique of screaming, ranting, cursingand insulting the Union's negotiators and membersBecause I have never expenenced such tech-niques in any negotiations I have ever participatedin before, I ashamedly admit that I really don'tknow how best to handle It I do know that ex-changing insulting letters is probably not the way todo it I will just let the record speak for itself bynoting that my letter to you of August 8, 1986 con-tains the facts as I know them to beWe are not at impasse and your refusal to meet isonly further verification of your intent and actionsto not bargain fairly ANAHEIM PLASTICS91E Profile of Bargaining1 Volume of proposals and bargainingcorrespondenceIn general terms Rothman's constant and thorough up-dating on the posture of bargaining, using the Union'sbasic proposals as the matrix, generated over 400 typedpages in the September-July timespan Respondent'sonly contribution, roughly half as its mitial contract pro-posal and half as brief subject matter proposals through-out the course of bargaining, totaled about 50 typedpages In addition to this array there were supplementaryreferences in the extensive health insurance materials ex-changed and considerable written explanation or changeof positions as set forth in letters between the parties2 Amount of bargaining timeThe various bargaining sessions were conductedduring business hours, usually for most or fractional por-tions of a weekday Allowing for variations, caucusing,and delay it may fairly be estimated that an average of2-4 hours actual table bargaining occurred per sessionIn very rough terms this translates to about 50 hours ofeffective bargaining attention between the parties Thisworking figure must be greatly discounted by reason ofdistracting side subjects that plagued the bargainingprocess An early subject related to the unfair practicecharge that was pending when negotiations commencedSeptember 26, and later the limited duty status of em-ployee Elena Gomez took up discussion During andafter the strike pure contract negotiating discussionstrayed to the subject of the bonus being paid by Re-spondent, and the slowness of recalling former strikers indays shortly following 17 March In the ending phases ofnegotiations valuable time was lost as the parties dis-cussed and debated whether substitute participants pos-sessed effective authority on behalf of their principal,whether requested information had been properly sup-plied, and whether the phenomenon of impasse had beenfinally reached3 Tone of bargainingAnother factor impinged on negotiations in a detri-mental way This arose practically at the outset, and con-tinued incessant throughout The factor was personal ani-mosity, manifesting chiefly between Rothman and Moss,which created a chronic layer of vituperation, ill-tem-pered outbursts, profane name-calling, and a generallypervasive mood of anger between the key participantsBoth the testimony and related evidence shows this wasa capricious factor, often arising suddenly and withoutapparent warning or particularly good justification Thechemistry between the two individuals was simply one ofmutual dislike, and this resulted in too-frequent ex-changes of a volatile, abusive, or insulting natureThe factor is amply and candidly set forth in therecord by both chief spokespersons and by those whoobserved it in action In the course of bargaining dia-logue occurring 5 December on the subject of then-pending proposals for a health and safety clause Roth-man testified[A] I don't know if he said "damn liar" or "fuck-ing liar" The way he started•he jumped out andstarted screaming that I was a liar, and that henever said that and he didn't mean that, I just didn'tunderstand and that I was a liar and an idiotI told him, "I told you to cut out the personalstuff There's no need for that" "You know you'rea liar, you deserved to be called liar,' you be aliar" And I said "Cut out the personal stuff" Youknow, "If you got to prove you're macho, let's stepoutside and we can do that, you know, and thencome back to the table and finish this damned con-tract I'm here to negotiate a contract, but you'vegot to cut out that" "Well, if you deserve it, I'llsay it" I said, "I don't know what's the matter withyou, I really don't What I'm telling you that whenwe put in a phrase that the law requires, it speaksfor itself, and if you say you don't want it, I cancertainly reach the conclusion that you don't intendto do what the law requires"And he said "Don't get excited Don't get excit-ed As long as you don't tell lies, I won't call you aliar" and we moved on [Tr 755-756, 795]A generalized statement on the point in Moss' testimonysummarized the factor as follows[A] I cursed at him and he cursed at me I sworeat him and he swore at me I yelled at him and heyelled at me, and it was an ongoing, mutual dislikeand an ongoing mutual antagonism Unfortu-nately the negotiations degenerated to the point of apersonal dislike on the part of both negotiatorsQ Did•well, let me•you didn't respond to thequestion I believe What was•did Mr Rothmanuse any term like "fucking asshole" toward you inthat meeting?A I repeat, Counsel I know he cursed at meWhether he called me a "fucking shyster"•I knowhe kept using the word either "shyster" or "dumb,stupid, greedy attorney" he called me on a coupleof occasions All I can tell you is once again thecursing and the yelling was mutual [Tr 2192-2193]Further illustration of the factor is found in Respondent'stranscript from a tape recording made at Moss' behest,and over the Union's objection, of the bargaining sessionon 21 January I do not adopt this transcript because theweight to accord it is diminished by insufficient legalfoundation of authenticity It does, however, tend to re-flect the dialogue which both participants described onthe specific occasion and which, according to each ofthem as a constant theme of their testimony, was typicalof their frequent exchanges The followmg verbatim pas-sage is found near the very beginning of what was re-corded of the discussion on this dateRothman Everything I say is trueMoss You are a liar Do you understand theword liar?Rothman I understand 92DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMoss You lied when you said that I told you atthat first meeting that you had to withdraw thecharges in order toRothman Are you gomg to shut that tapeMoss Are you going to tell the truth?Rothman I have told the truthMoss You're a liarRothman I tell nothing but the truthMoss You're a damned liarRothman Alright, you have decided not to givea contract you haveMoss You're a liarRothman You have designed your negotiationsthat way and you will legally pay for thatMoss You are a liarRothman No, you won't pay, he'll pay becauseyou'll make your money no matter what happens tohim I'm well aware of that and I wish he wasaware of that so you can keep standing there yellingliar at me like the fool you are because you're nolawyer your just designed because lawyer takes cer-tain oaths to follow the law Ok, you are designedto circumvent the law which says you're supposedto bargain honorably and fairly and in reasonableexpectation of a contract if that's your intent Obvi-ously that wasn't your intent, now are you going toshut that off orMoss What have you got to loose [sic] Georgeby having the truth come out?Rothman The truth is what I perceive it to beand I take an oath I don't he under oathMoss You lied when you told the NLRB that Isaid to you that I wasn't going to negotiate if youdidn't withdraw those chargesRothman That was exactly the premise of thatconversationMoss The premise?Rothman You said there's no point in havingthese negotiations as long as there are thosechargesMoss You're a god damn liar I want this torecord this so that I avoid your liesRothman You can't use, you know damn wellthat's not admissible anyway It's just bullshitMoss Why do you he George you're a liarRothman Are you trying to goad me into hittingme [sic] you son of a bitch? That's what you'relooking to doMoss You hit me andRothman Now stop calling me a liarMoss You are a liarRothman You stop calling me a liarMoss You're a liar You're a liar, a liar, a liar, aliar who has no sense of the truth When youclaimed that I told you wouldn't negotiate unlessyou withdrew those charges you're a liarRothman You said it to me on the phone, yousaid it at the negotiationsMoss You're a liar4 Factors affecting pace of bargainingThe 10-month span of bargaining resulted in relativelylittle productive time for negotiations Several factorscontributed to this overall pace A threshold complica-tion was simply geographical, with Rothman locatedwell across the country and Moss maintaining an officein the very California county where both Respondentand the Union had their business locations and where ne-gotiations took place This translated into necessary long-distance travel arrangements, and while there is no directshowing that better proximity would have made a differ-ence, the situation was far from ideal More pointedlythere was simply little pressure for more bnsk schedulingof sessions, at least during 1985 On 31 October Rothmandid earnestly seek a concentrated set of meetings runningconsecutively during 7-11 November when he started tosense that Moss' "busy schedule seems to be leading tobig spaces in-between our negotiating sessions" Moss re-sisted this, saying he could only put together three of theproposed days However the upshot was that when theparties reconvened on 7 November Moss advised that"somethmg" had come up and he was unavailable until11 NovemberRothman testified that his original hope was to have acontract concluded by Christmas (1985), and the two ses-sions held in December were generally based on this ob-jective However the pace of sessions noticeably slowedafter that time with the result that negotiations then pro-ceeded at an average of only one per month thereafterThis was partly a matter of circumstance as the Unionwas preoccupied first with strike matters and later theproposed unilateral settlement of its refusal to bargaincase Rothman himself was unavailable because of a reli-gious holiday for the nominated date in late April, andthe tone of the relationship worsened to near paralysis asRothman and Moss exchanged scathing correspondencewith each other After the second July session, againmissed by Rothman, the situation languished as mattersgeared up for formal litigation only5 Status of bargaining•prestnkeBy the last prestrike meeting of 21 January it must besaid that some progress toward a mutual and integratedcollective-bargaining agreement had been achieved Onthe other hand such progress was quite limited as totopic, and, more importantly, practically absent as tovital economic and noneconomic demands of the UnionFurther, the negotiations by this time had revealed stub-born areas of potentially unyielding character, and hadidentified rationales that were distasteful or baffling tothe opposing side Thus the sharp partisan differencesbegan to emerge, and with this an increasingly stridentcross-labeling of positions as "ludicrous," "ridiculous,""illegal" or the likeThe most evident point of controversy related towages As of 21 January the Union's demand was for 50-cent hourly pay increases over a contract term droppedfrom 3 to 2 years Respondent's position, unchangedfrom the beginning, was to offer no basic contractual payincrease above the statutory hourly minimum of $3 35,subject to individuals being paid "on the basis of merit" ANAHEIM PLASTICS93The only movement from this proposal was expressagreement that "no employee shall suffer any reductionin his hourly rate of pay" by the signing of an agree-ment, this being the contractual phrasing for a "red cir-cling" of existing pay ratesAnother major area of economic controversy relatedto group health insurance, with the Union seeking agree-ment to its long-established plan and Respondent seekingto retain the existing group policy Over the course ofprior meetings the respective merits of each coveragewere argued and the corresponding structure of each asbetween the Union's administered fund and Respondent'spnvately placed group policy A particular point of ar-gument had related to a possible "stop loss" benefitwhich the Union represented could be obtained at an ad-ditional cost of only $1 per month per employee, andwhich Respondent claimed could simply not be authenti-cally available at such a minimal pnceOn other economic issues the Union was seeking eightpaid holidays while Respondent was willing to allowsix 6 As to vacations, not previously a fringe benefit ofemployment, the Union modified on 21 January to ademand for up to 2 weeks' paid vacation after 4 years ofservice, while Respondent adhered to its counterproposalof a vacation formula combining paid and unpaid timewith only a week of paid vacation after 5 years' employ-ment 7Regarding noneconomic subjects the parties differedconsiderably in the important area of union securityHere the Union sought a typical union-shop provision,while Respondent proposed only maintenance-of-mem-bership requirements The Union also sought checkofflanguage, which was once proposed by Respondent sub-ject to a 50-cent fee deduction per employee for render-ing the service Checkoff as a subject was however amatter withdrawn by Respondent as of 21 January Onother key noneconomic subjects Respondent was refus-ing the Union's demand for a pension plan and offered toreach initial agreement only for a 1-year period Seniori-ty was also in dispute, with each party holding to theirown lengthy proposals on the subject The same patternapplied on the subject of leave of absenceOn the other hand there were various areas of agree-ment, partial agreement or conditional agreement Chiefamong these were a recognition clause, language onhours of work and overtime, language on call-in pay,periodic information lists to the Union, managementrights,8 rest and meal periods, union representation,grievance procedure, and certain lesser subjectsMiscellaneous associated language as to holiday pay eligibility andother definitional refinements had been agreed on7 As with holidays, miscellaneous definitional language had beenreached pending agreement on a formula8 A final subsec (k) remained unresolved, this being whether the sub-ject of management nghts would or would not be subject to the gnev-ance and arbitration provisions that would come to apply Moss had re-acted angnly when the limiting phrase "or by law" inadvertently ap-peared in what Rothman had meant to be an accurate recapitulation ofthe subject If fact, the Union was amenable to deletion of the "or bylaw" phrase, but a tirade by Moss had to be expenenced before the pointcould be left at rest6 Status of bargaining•poststrikeThe passage of an additional 6 months narrowed dif-ferences between the parties By this time the Union hadlong identified "four main issues" as being in its highestinterest to resolve These were wages, union security,checkoff, and the length of contract By the final sessionof 30 July none of these were resolved, however someinterim progress had occurred The subject of holidayshad been settled at six paid holidays plus a floating paidholiday chosen "at the Company's discretion" with 15days' advance notice to employees The seniority articlewas close to being settled and the much debated subjectof probation resolved at 75 days for new workers onlyA statement of management rights had been agreedupon, as well as health and safety language and that cov-ering strikes and lockoutsAs to the Union's concern over "four main issues" thesubject of wages was still deadlocked by Respondent'srefusal to offer any pay increase based on the bargainingprocess alone The Union's wage demand had progres-sively lessened to the point that by 30 July it called fortwo 40-cent hourly pay increases over a 2-year term ofcontract Respondent was still insisting on a contract ofonly 1 year in duration On the associated subjects ofunion security and checkoff, Rothman's recapitulation of30 July indicated agreement on these points On seeingthis Moss had fervently protested on the basis that allpreviously occurring in the session of 11 July was thatRespondent had accepted a language change of theUnion's liking, but in doing so triggered a loss of its con-ditional willingness to agree to checkoff Thus Mossclaimed in the 30 July session with Requejo that he re-mained agreeable to a modified union-security provision,but the negotiations had not produced, nor would heagree to, a resolution of the issue regarding checkoffF Immediate Poststrike MattersThe end of the Union's strike originated with a massmeetmg of employees on Sunday, 16 March The unionofficials conducting this meeting included Requejo, Ji-mmez, and May Essentially the bargammg situation wasreviewed and a vote of employees was taken A largemajority favored ending the strike, and on this basis Re-quejo indicated that Respondent's signing of the settle-ment agreement meant everybody would have their jobsbackAbout 7 a m on 17 March a large showup of employ-ees took place at the plant with the same group of unionofficials present to seek implementation of the strikehaving ended Initial contact was between Requejo andthe plant manager, with Anthony Fien also involved asrecipient of the Union's formal written notice of uncon-ditional end to the strike As this day unfolded it becameapparent that no large or immediate restoration offormer strikers to active employment would occur An-thony Fien advised that his first priority was to consultwith his attorney, and Moss was found not to be avail-able Throughout the balance of that week there weredaily attempts to achieve total striker reinstatement, butRespondent's supervisors only took them back in variouslimited groupings Jimmez was particularly instrumental 94DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDin this effort, and he testified to a conversation with PaulFien on 20 March in which he stated that his memberswere becoming mad and frustrated over the pace of rein-statements Respondent's explanation was generally thata serious rainstorm, which had coincidentally occurredon 16 March, left the plant in damaged condition and re-duced operating capability This factor, coupled with adifficulty in relaying effective instructions to the severalshift supervisors, was given as among chief reasons forfailure to promptly take back all the former strikersWhen the poststnke bargaining session of 24 Marchtook place a threshold topic as angrily pressed by Roth-man was Respondent's failure in making reinstatementsMuch discussion and debate followed with Rothmancontending that the settlement agreement should haveprovided a basis for complete reinstatement by then, andMoss raising the matter of whether Respondent wasbeing tricked into releasing replacements only to face an-other work stoppage, plus the complicating problems ofrepairing store damage Moss finally agreed that all strik-ers available and reporting by or before 26 March wouldbe restored to active employment Paul Fien's testimonyabout this timespan was that approximately 50 peopleshowed up at the plant on 17 March over the course ofthe three shifts, and it appeared the group included infil-trators from among relatives of the strikers or personsfrom the community seeking this as an opportunity togain employment Paul Fien described the newly existingstorm damage as affecting about 20 percent of the plant,with a large hole blown through the roof and up to 2inches of rainwater throughout the facility He testifiedthat about two-thirds of the machines were inoperativeand a major concern was the electrical hazard of at-tempting repairs with the wet condition By 24 March,when an estimated 60 strikers had been reinstated, he be-lieved there were still at least 6 inoperative machines Herecalled that around the first week of April, immediatelyafter all strikers who had actually reported back were re-turned to duty, the repairs of storm damage were finallyfully completedThe general outline of that first eventful week pro-vides context for what was experienced by certain indi-viduals Conrado Meza had been a third-shift employeewhen he went on strike He was also holding a part-timecustodial job on days with another company adjacent toRespondent Meza credibly testified that prior to his 7 30a m starting time for this other job he had appeared atRespondent's .facility on 17 March with a group offormer strikers and returned again around midnightwhen his former night shift started In the course ofthese appearances he spoke with both "Jim" (plant man-ager Schmardebeck) and Andy Moroneso Sr aboutbeing picked to return In both cases his request for rein-statement was declined Meza also testified that for anextended time after this date his work at the other com-pany frequently brought him in plain view of both AndyMoroneso Sr and Paul Fien, yet he was never spoken toby either of them about returning to workJosefina Munoz had been a day-shift operator whenshe went on strike She credibly testified that about aweek after the strike ended she went to the plant and in-quired of a new secretary if Respondent had any workfor her After a negative reply on this occasion she re-turned again about 2 weeks later and made a similar in-quiry to the same secretary This time she was given anemployment application which she completed and re-turned the next day This did not result in any oralrecallGraciela Lucatero had been a third-shift operatorwhen she went on strike She credibly testified that on17 March she went to the plant in the morning and re-quested to speak with Andy Moroneso Sr When he ap-peared Lucatero asked for her job back, but he refusedher She was soon, however, reinstated after receiving amessage that she should report backCelina Bahena had been a day-shift operator when shewent on strike She reported to the plant with a largegroup on 17 March, but had no conversation with per-sons from management About a month later she againreturned and spoke with Andy Moroneso Sr in a con-versation where Respondent's new secretary was inter-preting In this manner she asked for her job back andquestioned why new people were being hired Bahenacredibly recalled that Andy Moroneso Sr would onlygive her an employment application which she complet-ed and returned the next dayMaria E Torres had been a third-shift operator whenshe went on strike She credibly testified to appearing atthe plant on both 17 and 19 March, but did not engageany supervisor in discussion on either occasion By Juneshe was still not reinstated and had initiated an unem-ployment compensation proceeding In the course ofcontext with a state employee, this person told her thatrecords of the public agency showed she had received aletter from Respondent offering her reinstatementA completely separate branch of salient poststnke mat-ters concerns Respondent's contention that backpay wascut off in late March for various employees based onwritten reinstatement offers issuing at that time Here thecontext was that by 28 March all strikers for whom con-venient contact by their showup or otherwise could bemade had been reinstated An uncontacted group ofabout 16 persons were identified by Respondent's officemanager Louise Hansen She testified to preparing lettersdated 28 March for the signature of Paul Fien and ad-dressed to each of the 16 persons The letter stated, "Jobavailable You may return to work" Hansen recalledmailing each of the letters on Saturday, 29 March byregular, first-class mailSubsequently, on advice of legal counsel Moss, Hansenprepared another set of letters for Paul Fien's signaturewhich were dated 15 July The same persons were ad-dressed by this second letter, with the exception of Luca-tero who had returned to work during the interim How-ever in this instance Hansen sent the 15 July letters bycertified mail, return receipt requested The text of eachletter wasAccording to Company Records, you were sent aletter on March 28, 1986 offering you reinstatementYou have never responded to that letterA job is still available If you do not report towork within ten days, I shall assume that you no ANAHEIM PLASTICS95longer have any interest in ever working for Ana-heim Plastics, IncThe Postal Service returned five of these letters as unde-liverable because of an unknown addressee or that theywere unclaimed One of these undeliverable letters hadbeen addressed to Bahena, whose new current addresswas later reported to Respondent 9 On this basis a repeatletter dated 26 September 1986 was sent certified mail toher alone and received in her behalf the next day byMunozGProfile of Individual Employees InvolvedInitially paragraph 10(b) of the amended consolidatedcomplaint lists 37 names as persons who Respondent al-legedly failed and refused to reinstate from and after 17March to particular later dates This columnar form ofpleading was modified in content, but not in form, by adenominated "List 1" portion of a "Partial StipulationIV" which comprises Judge's Exhibit 72 By amendmentat hearing General Counsel removed Rosa A Cortez,Luciano Leyva, and Ricardo Martinez from the list, anda stipulation established that the person named asCarmen Torres was in fact the same person also listed asMana C Torres (Also see fn "1" below ) Also thename of Petra Gameros appears in paragraph 10(a) of theamended consolidated complaint, but, in contrast to allothers similarly situated, was not carried forward intoparagraph 10(b) nor otherwise significantly dealt withduring the hearing (see Tr 2762-2763) A variety offacts pertain to the remaining 33 persons in terms of theirbeing included with the Union's blanket notice of uncon-ditional end to the strike and Respondent's later actionThe following table makes more graphic what the recordshows in each case Preliminarily, a key to the table isalso outlined immediately belowKEYA Date to which backpay allegedly would runper amended consolidated complaint paragraph10(b)B Adjusted date to which backpay allegedlywould run per Partial Stipulation IV (Date if listed,0 = Did not return to Respondent's employ, N=Not listed)C Appearance of name on Union letter of 17March (Y = Yes, Blank = No)DNamed on Resp Exh 6 as person claimedlynever having worked for RespondentEDate of return to duty per Resp Exh 7 (ifshown)F Sent Resp Exh 7 letter per testimony ofOffice Manager Hansen (Y = Yes, Blank = No)9 Bahena testified that shortly after a change of residence from SantaAna to Anaheim she told Maracela Dorado, her lead lady, that she wasmoving "to Joserma's Munoz apartment" Bahena added that Dorado saidthis was fine and she (Dorado) would report the change to the officeDorado agreed about what Bahena had told her, but denied giving theassurance that she would relay the information for company recordsHansen testified that in such Instances it is the employee's responsibilityto personally appear at the office with their new addressG Sent Resp Exh 8 by certified mail per testi-mony of Hansen (D = Delivered, R = Returnedby Postal Service to sender, Blank = Not sent)NameABCDEFGAmbrocio Alcaraz3/263/26ayEduarda Alvarez3/273/25Alicia Arellano7/150Irma Ayala3/243/25sCelina Bahena10/10Y dRAlicia Campos3/243/20Alicia Carnllo3/24YYFermma Castaneda3/263/263/27Rafaela Castaneda3/263/273/27Araceli Castellon3/243/27ey3/27Carmen N DeSavedra f3/243/24YYLuis Esparza3/243/243/25Elena Gomez3/25Rafael Gutierrez h7/158/4YDAlicia Jasso3/24Graciela Lucatero4/124/11Luz M Lucatero3/243/263/26GuillermmaMartidel5/156/18YYAngel Menthola4/170NYRConrado ToledoMeza7/150YDJosefina Munoz7/150NDGabnela Nunez3/273/28'3/28Celia Perez7/150YDAna Ramirez k7/150YRMansela Ramos3/243/253/25Rosio Robledo7/150YDLucia Romero3/273/283/28Angel Santana7/154/17Juana de la Torre7/150Carmen Torres I3/243/24Maria E Torres7/150my mDAlicia Vargas7/150YDAntonia Zamora5/95/8a However a listed name of those never employed by Re-spondent at "anytime" is Ambrocio Alcalab See Tr 2367-72, 2757-58c This Individual returned to work on an unrecorded datedThis individual was sent the later offer of reinstatementdated 26 September 1986 (see R Exh 24)eBoth the given name and surname of this individual appearby inconsistent spellings at various places in the record One andthe same person is presumed for the spellings Alaceli/-Araseh/Arceli Castellen/Castellonf General Counsel amended the name of this person toCarmen de Savedra Nazano (Tr 74-77)gThis individual returned to work on an unrecorded date(See Tr 2759)hThe name of this individual was amended to Rafael Rami-rez (see G C Exh 1(aa) and Tr 83-84)The culturally mtncate name of this individual is fullyGuillermina Martin del Campoj Shown by the spelling "Graciela" Nunezk One and the same person is presumed from the usagesAna/Anamelva (Maria) Ramirez1 The name of this Individual was amended to the effect thatone and the same person is indicated by Carmen Torres/ManaC Torres/Maria del Carmen Torres (see G C Exh 1(u) andTr 80)m Shown only by the usage "Marta Torres" 96DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDH Other Pertinent Evidence1 BonusPaul Fien testified that about a week after the strikecommenced he made the decision to pay a bonus to cer-tain working employees It was to be $10 per shift, pay-able only to the low earning operators He recalled thatnumerous complaints of property damage and physicalabuse against operators were being made and testifiedand that he had personally observed window breaking,tire slashing, nail strewing, rock and egg throwmg, thehitting of applicants, and a general blocking of move-ment by persons attempting to enter the plant Paul Fiencommunicated his decision to Hansen and her payroll as-sistant Eileen Petslupe He asserted that in the confusionof the strike's early days the bonus was not actually ex-tended uniformly to all operators, nor was it made effec-tive only after early February as he had intended PaulFien discontinued the bonus on 17 March, posting anotice in the plant to that effectHansen testified that Paul Fien had decided on such abonus, but confusion of the situation resulted in her start-ing it "a week too early" She recalled his intent as toprovide an incentive to operators only for their crossingthe picket line Hansen recognized and confirmed payrollrecords, including those showing a manually preparedcheck for employee Jeffrey Hunt for the pay ending 27January which included a $10 bonus2 Alleged independent 8(a)(1) violationsIn regard to those subsections of paragraph 12 in theamended consolidated complaint as to which evidencewas proffered, the first incident relates to an alleged un-lawful threatening of employees with loss of wages doneat the plant on or about 15 April On this point Jasso andPatricia Guzman both testified for General CounselThey had each been strikers, yet are currently employedby RespondentJasso testified that she and other employees were di-rected by their supervisor to a meeting in Paul Fien'soffice on 15 April When all were present and with asecretary to translate Paul Fien's spoken English, Jassorecalled his first mention of rumors that another stnkewould occur The employees present expressed doubt ofthis, but Paul Fien continued by saying that if theyshould go on strike they would not get anything for itand only make his father very mad which could result inhis paying the workers only "up to $2"Guzman corroborated the preliminaries of this meet-ing, and then testified how an employee participant com-plained of the $10 daily bonus that had been paid inasking if a raise in pay could be expected She recalledPaul Fien answering that while he would do it he couldnot make a promise because "his father was very mad"Paul Fien's version is that he had called this meetingof several employees felt to be "representative," andused a prepared text furnished him by legal counsel Mossas the basis of his remarks Paul Fien thought that hehad not deviated from the written speech The full textisI've heard from a lot of people employees are talk-ing about going out again I'm concerned becauseI've heard about a strike from several employees Ihope there won't be another strike A strike is nogood for anyone and won't help anyone I knowdad and he won't do anything for employees justbecause they strike Dad won't give raises Just be-cause they go on strike I hope for your sake andmine their [sic] will be no strikePaul Fien denied making any extraneous reference to $2per hour while speaking, or threatening to cut the wagesof employees "in any manner whatsoever" He did recallquestions being raised by the employees present, andstating that in regard to any possible wage raise this washandled by his fatherA second alleged independent 8(a)(1) violation relatesto happenings on or about 12 April Here the amendedconsolidated complaint alleges that Andy Moroneso Sr,while at the facility, threatened employees that theywould be discharged if they engaged in a strike GeneralCounsel's witness here as Del Campo, who had been astriker and returned to duty about 3 months after thestrike ended which was the first time she had inquiredabout coming back She testified that on her first dayback to the third shift Andy Moroneso Sr spoke to herin his small plant office, saying it was the last time hewould give her work and if she went on another strikethere would be no more work On this point Andy Mor-oneso Sr denied telling Del Campo that she would nothave work because of striking, or even that he had re-ceived poststnke calls from her seeking a return to dutyThe third alleged independent 8(a)(1) violation requir-ing resolution relates to an episode on or about 17 April,when receptionist Isela Contreras is attributed as sayingthat employees could not be reinstated because of theiractions in support of the strike Here the testimony insupport of this allegation is that of Bahena She recalledthat about a month after the strike ended, and in thecourse of her contacts seeking a return to work, the"new" secretary had told her she could not expect herjob back after being one of those "making noise outside"Bahena also testified that in the course of translating re-marks by Andy Moroneso Jr this same secretary attrib-uted to him the statement that there was not enoughwork for her because she had been a person "outside in-volved in the strike" Andy Moroneso Jr, who is not theperson allegedly making the statement to which the epi-sode pertains, denied any form of such remarks, whileContreras, similarly denying such an utterance, testifiedthat she was not hired until 20 May and did not becomethe receptionist until at least JulyI CredibilityRespecting the 8(a)(1) allegations of the case, I creditJasso over Paul Fien in regard to his meeting of 15April On this point Jasso was of impressively assureddemeanor, which I take as an indication of the correct-ness of her testimony I do not, however, accord similarcredibility to the testimony of Guzman, as this witnessseemed too uncertain of her experiences for her offering ANAHEIM PLASTICS97to be accepted In keeping with this assessment, I dis-credit the denials of Paul Fien that he had not linked thestrike activities of employees to the prospects for wageincreases, or that their pay might be reduced for such ac-tivityOn the second allegation in this branch of the case Icredit Del Campo whose demeanor, while of marginalpersuasiveness, was sufficient for me to believe that sheaccurately recalled remarks made to her by Andy Mor-oneso Sr Conversely, I discredit his clipped denials asbeing of doubtful veracityRespecting the alleged episode with Contreras, I washighly impressed with her demeanor and credit her testi-mony over Bahena's where in conflict Significant here isthe uncontradicted fact that she was not serving in thereceptionist position until July, and I cannot accept Ba-hena's version when her time estimate is so grossly inerrorAs to 8(a)(3) allegations of the case, the chief factualissue here is whether Hansen actually did dispatch theletters dated 28 March I find her description of theentire process unconvincing, and note the conflict be-tween her testimony and that of Paul Fien who contra-dicted her in regard to his role in development of theseletters Furthermore, numerous employees crediblydenied receipt of such a letter on or about 29 March, andas an overall matter I am persuaded to believe that theywere not sentOn a separate point affecting 8(a)(3) allegations, Icredit Dorado over Bahena with respect to whether theformer agreed to relay to Respondent's office the em-ployee's reported change of residence Here I discreditBahena's testimony on demeanor grounds, and reject herclaim that Dorado took responsibility for assuring herhome address was accurate and current in Respondent'srecords In reaching this credibility assessment I am par-ticularly influenced by Dorado's firm and convincingdenial of undertaking any commitment of this typeThe aspect of the case alleging a violation of Section8(a)(5) involves numerous shadings of difference as be-tween the key participants in the bargaining process Atthe root of things, it is not essentially a matter of assess-ing credibility as it is assessing the overall course of bar-gaining in a resolution of the issue I do, however, be-lieve that in minor regards both Rothman and Moss haveexaggerated certain events or remarks, and I thereforerely on Requejo's more balanced and candid recollectionof the entire bargaining process On two points I makespecific credibility findings, namely (1) that at no timedid Moss state that Respondent would absolutely notcontinue to bargain, and (2) that he has the more accu-rate version of unfolding bargaining dialogue about thesubjects of union security and check-off, as this occurredon 11 July and contrasted with Rothman's recollectionon the pointJ Analysis1 Allegations of 8(a)(1) violationFrom the evidence I find more convincingly proba-tive, I hold that in Paul Fien's meetmg with several sum-moned employees on 15 April he departed from the textof his planned remarks In so departing he expressed, al-lowing for some ambiguity stemming from the transla-tion process, that employees would stand to have theirwages reduced should another strike eventuate At thispoint in time Respondent was fully concerned that itmight face on-again off-again work stoppages by its reg-ular work force This concern had been fervently raisedin bargaining sessions immediately following end of thestrike, and impelled legal counsel to prepare a specialproposed waiver on the point I am satisfied that PaulFien was drawn into unrehearsed answers to questionsposed by the summoned employees, and in the processannounced that his father, Respondent's ultimate author-ity figure, would impose punitive wage cuts on employ-ees if they inconvenienced Respondent further by an-other strikeAs to other allegations made in paragraph 12 of theamended consolidated complaint, I note that GeneralCounsel chose not to proffer evidence about subpara-graph (13), for which it can be disregarded In the follow-ing subparagraph (c) the person named as committing anunlawful verbalism on or about 12 April was Andy Mor-oneso Sr Here, the evidence sufficiently develops thatthis allegation can be associated to this individual, and Ihold there is adequate proof on the point The final sub-paragraph (d) of this part of the amended consolidatedcomplaint relates to the described experiences of Bahenain seeking a belated return to work General Counsel didnot refute the fact that Contreras was not functioning asa receptionist remotely near in time to the alleged dateof occurrence on or about 17 April For this reason, cou-pled with Contreras' credible denial of remarks sup-posedly made in Respondent's office, I find no violationof the Act is shown based on the allegations of subpara-graph 12(d)2 Allegations of 8(a)(3) violationa Striker reinstatementCertain principles governing the reinstatement rightsof economic strikers are by now well-settled In NLRBv Fleetwood Trailer Go, 389 U S 375, 378 (1967), the Su-preme Court held that if, after conclusion of a strike, theemployer "refuses to reinstate striking employees, theeffect is to discourage employees from exercising theirrights to organize and to strike guaranteed by [Sections]7 and 13 of the Act Accordingly, unless the em-ployer who refuses to reinstate strikers can show that hisaction was due to 'legitimate and substantial business jus-tifications,' he is guilty of an unfair labor practice Theburden of proving justification is on the employer" TheCourt in Fleetwood relied on as decision in NLRB vGreat Dane Trailers, 388 U S 26, 34 (1967), where it heldthat "once it has been proved that the employer engagedin discriminatory conduct which could have adverselyaffected employee rights to some extent, the burden isupon the employer to establish that he was motivated bylegitimate objectives since proof of motivation is mostaccessible to him" In reevaluating the rights of econom-ic strikers in light of Fleetwood and Great Dane, the 98DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBoard in Laidlaw Corp, 171 NLRB 1366, 1369 (1968),stated thatThe underlying principle in both Fleetwood andGreat Dane, supra, is that certain employer conduct,standing alone, is so inherently destructive of em-ployee rights that evidence of specific antiunion mo-tivation is not needed [footnote omitted] Specifical-ly in Fleetwood, the Court found that hiring newemployees in the face of outstanding applicationsfor reinstatement from striking employees is pre-sumptively a violation of the Act, irrespective ofintent unless the employer sustains his burden byshowing legitimate and substantial reasons for hisfailure to hire the strikersFor the majority of those individuals named in para-graph 10(b) of the amended consolidated complaint Ifind that Respondent satisfied their reinstatement rightsThe holding is based on two grounds First Respondenthas adequately demonstrated that the unfortunatelytimed storm of 16 March left its normal manufacturingcapabilities so disrupted that a period of recovery wasnecessary The acceptable testimony of Paul Fien estab-lished not only that production machines were temporar-ily inoperative, but the plant itself was full of standingrainwater and a danger of injury from electrical malfunc-tioning also existed These special conditions were reme-died with reasonable promptness, and numerous strikerswere returned to their jobs even under these transitionalhandicaps Given the abruptness of a declared end to thestrike and the coincidental advent of storm damage, I be-lieve a 2-week period must be allowed on these groundsalone for Respondent, as a matter of legitimate and sub-stantial business reasons, to fulfill reinstatement rightsAccordingly, I decline to find any violation under Sec-tion 8(a)(3) as to persons listed in paragraph 10(b) of theamended consolidated complaint whose actual reinstate-ment occurred on or by 28 March See Snowshoe Co,217 NLRB 1056 (1975)Respondent's liability in this regard generally runs to15 July In the cases of Del Campo, Lucatero, Menthols,and Santana the backpay due them is cut off at therecord dates of 18 June, 11 April, 17 April, and 17 April,respectively In the particular case of Zamora I find nobackpay is due, because the record does not sufficientlyshow her prepared to return from child delivery any ear-lier than 8 MayA second and separate ground on which to find in thismanner is also present This stems from the settlementagreement which, although forcefully argued by Roth-man as a basis for Respondent to have achieved strike re-instatement during the week of 17-21 March, was noteven approved by the Regional Director until 25 MarchThe settlement agreement routinely provides that "Per-formance [by Respondent] shall commence immediatelyafter this Agreement is approved by the Regional Direc-tor," and although dynamics of the settlement agreementbeing unilateral in nature and under objection by theUnion explain why it was a lively topic, this does notchange the legal rights and obligations created thereun-der As an adjustment of then-active unfair labor practicecharges, Respondent could be permitted to defer actionuntil it was at least known that its proposed remedialsteps were governmentally sanctioned Once this oc-curred the progress of reinstatement, as to which consid-erable momentum already existed from the week before,could reasonably expect fulfillment by the final 3 days ofthis last week in MarchRespondent has forcefully argued that the Board's de-cision in Indiana Ready Mix Corp, 141 NLRB 651(1963), insulates it from any finding of violation underthis branch of the case, because the Union's conduct ne-gated any unconditional basis to its written notice of thestrike having ended I disagree with Respondent's viewof Indiana Ready Mix, holding instead that it is readilydistinguishable from the facts here While there are struc-tural similarities between the two set of facts, I note thatIndiana Ready Mix involved "a newly formed corpora-tion," which had taken over a predecessor's business andwithin 30 days began what turned out to be a shortcourse of bargaining with the labor organization thatrepresented employees When negotiations were unsuc-cessful a strike ensued which was later orally advised tobe ending The Board approved that employer's pro-posed seeking of a nonstnke guarantee because of com-mercial realities associated with the attempt to "restartits business" Those realities of capitalizing and initiatinga new business undertaking do not apply where an estab-lished enterprise is struck, and on this basis I reject thereasoning advanced by Respondent under Indiana ReadyMix Cf Brooks, Inc , 228 NLRB 1365 (1977)A contrary result obtains for 15 persons to whom rein-statement was not timely offered This is the group towhom I find letters dated 28 March were not sent, andin any event the wording of such letters did not containan unequivocal offer of reinstatement In all such in-stances backpay continues to the date of 15 July whenthe deficiency was cured I reject General Counsel's con-tention that Bahena is due backpay until 26 September1986, holding instead that she failed to make sufficientnotice of address change to her employerb The bonusAn applicable statement of law is found in Aero-MotiveMfg Co, 195 NLRB 790 (1972), regarding special com-pensation awarded to those who do not strike In itsopinion the Board wrotewe cannot put on blinders and fail to look at theimpact of the payment on employees at the time itwas made and for the future Once granted, theformer strikers were plainly disadvantaged with re-spect to the nonstnkers and it was equally plain thatthe distinction was drawn solely on the basis ofwho engaged in protected, concerted activity andwho did not This not only created a divisivewedge in the work force, but also clearly demon-strated for the future the special rewards which hein store for employees who choose to refrain fromprotected strike activity[This employer] also contends that the purpose ofthe payments, and its motive in making them, was ANAHEIM PLASTICS99simply to compensate the nonstrikers for the specialrisks which were involved in view of the violencewhich took place dunng the strikeHowever [this employer] may have characterizedthe payments, we believe that the principal impactof the payments will be to discourage employeesfrom engaging in protected activity in thefuture Thus even if Respondent's officers andagents who decided upon the bonus payments actedsolely out of a desire to provide additional compen-sation to employees whom Respondent believed tohave risked personal harm, our decision hereinwould be different We are concerned not with thesubjective motivation of [this employer but] withthe objective impact of its actionThe reward here was not made to employeeswho had encountered violence in contradistinctionto employees who had not encountered such vio-lence Greater payments were not made to employ-ees who had run more risks than others Rather, theonly visible line drawn between employees who re-ceived the payment and employees who did not re-ceive the payment was the line between the strikersand nonstrikers [T]herefore, it seems to us thatthe impact on employees is plain for all to see--thatnonstrikers did, and presumably will in the future,receive special benefits which strikers will not re-ceive Employer actions which have this impact areviolative [Id at 792]Here the bonus payment had similar impact as a dis-criminatory distinction between employees GlazersWholesale Drug Go, 211 NLRB 1063 (1974), BurlingtonHomes, Inc , 246 NLRB 1029 (1974) Respondent con-tends that it is exonerated because the bonus paymentwas not withheld until the strike had actually endedThis argument is not germane, because the claimed busi-ness justification is not shown to have arisen at the pointbonus payments were initiated to nonstrikers in late Janu-ary Paul Fien's testimony on the subject does not estab-lish that any risks of injury or exposure to violent strikeconduct had occurred at the point in time that such amonetary reward was actually extended Cf RubatexCorp, 235 NLRB 833 (1978), see also Huck Mfg Go,254 NLRB 739 (1981), enfd in relevant part 693 F 2d1176 (5th Cir 1981)3 Allegations of an 8(a)(5) violationa IntroductorySection 8(d) of the Act states that the duty to bargainrequires an employer to "meet at reasonable times andconfer in good faith with respect to wages, hours, andother terms and conditions of employment, or the negoti-ation of an agreement or any question arising thereunderbut such obligation does not compel either party toagree to a proposal or require the making of a conces-sion" In determining whether an employer has bar-gained m good faith, it is necessary to scrutinize the to-tality of its conduct From the context of an employer'stotal conduct, it must be decided whether the employeris lawfully engaging in hard bargaining to achieve a con-tract that it considers desirable or is unlawfully endeav-oring to frustrate the possibility of arriving at any agree-ment Sunbeam Plastics Corp, 144 NLRB 1010 (1963),Otis Elevator Go, 283 NLRB 223 (1987)As to subject matters of bargaining an early point ofdeparture is found in the Supreme Court's holding, afterextended analysis on the point, that the Board may not,either directly or mdirectly, compel concessions or oth-erwise sit in judgment upon substantive terms of collec-tive-bargaining contracts NLRB v American NationalInsurance Go, 343 U S 395 (1952) This decision wassoon applied to expect under the law that an employerwas nonetheless "obliged to make some reasonable effortin some direction to compose his differences with union,if [Section] 8(a)(5) is to be read as imposing any substan-tial obligation at all" NLRB v Reed & Prince Mfg Go,205 F 2d 131, 135 (1st Or 1953), cert denied 346 US887 (1953)By a decade later the Board was confident that persua-sive evidence of an employer harboring "no sinceredesire to reach agreement" could be found in its insist-ence that the certified representative abdicate its role incertain areas, "including the vital area of wages," andmake concessions which the employer "could not rea-sonably expect any self-respecting union to make"Berger Polishing, Inc , 147 NLRB 21 (1964) This now-seeming quaint statement of rationale has itself faded in aflurry of recent or practically current decisions in whichthe Board and courts have more sophisticatedly treatedthe perplexing notion of alleged mere surface bargainingIn Atlanta Hilton & Tower, 271 NLRB 1600 (1984), theBoard drew on earlier cases in stating certain beliefs asto how the general good-faith obligation of Section 8(d)could be understood In doing so it was held "necessaryto scrutinize an employer's overall conduct," eventhough a party "is entitled to stand firm on a position ifhe reasonably believes that it is fair and proper or that hehas sufficient bargaining strength to force the other partyto agree" Id at 1603 These views were followed by asummarizing statement of principle that while "adamantinsistence on a bargaining proposal is not of itself a refus-al to bargain in good faith other conduct" Could beindicative that the requisite statutory obligation was lack-ing by intent or fulfillment The Board enumerated suchother "conduct" as mcludmg (1) delaying tactics, (2) un-reasonable bargaining demands, (3) unilateral changes inmandatory subjects of bargaining, (4) efforts to bypassthe union, (5) failure to designate an agent with sufficientbargaining authority, (6) withdrawal of already agreed-upon provisions, and (7) arbitrary scheduling of meet-ingsIn a recent sweeping restatement the Board undertookto refine earlier "imprecise" description of the processused by the Board in evaluating whether a party has en-gaged in good-faith bargaining Reichhold Chemicals, 288NLRB 69 (1988) '• Thus a totality of conduct should beI• General Counsel's bnef noted that at as time of filing on 22 October1987 a motion for reconsideration, which in fact resulted in Reichholdwas then "still pending before the Board ", Citation of the ongmal, now-supplemented Decision and Order is Reichhold Chemicals, 277 NLRB 639(1985) 100DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDreviewed, and this does not preclude reading the lan-guage of contract proposals and examining "insistence onextreme proposals in certain situations" The use of At-lanta Hilton's "seven traditional mdicia" of bad-faith bar-gaining was continued, taken in connection with teach-ings of Seattle-First National Bank v NLRB, 638 F 2d1221 (9th Cir 1981), and NLRB v Mar-Len Cabinets, 659F 2d 995 (9th Cir 1981), the latter case explaining thatalthough caution must be exercised in mfemng motivefrom the content of bargaining proposals it is also neces-sary to complete this reasoning under guidance which, asrelevant to that case, was stated as followingNevertheless, proposal content supports an infer-ence of intent to frustrate agreement where, as here,the entire spectrum of proposals put forward by aparty is so consistently and predictably unpalatableto the other party that the proposer should knowagreement is impossibleb Application of Section 8(d)In terms of bargaining dynamics alone, separate fromother obligations and provisos not applicable to thispoint of discussion, the Act expects sincere "meet andconfer" activity between the parties In this case I see nobasis to hold the Respondent has not minimally fulfilledthis expectation Such fulfillment may have caused theUnion chagrin, exasperation, and ultimately practically acold fury, however the process simply does not requirethat every participant be equable, cooperative, or evenpleasant Two opposing economic interests are involved,and while dealings are typically done in conference-stylesettings of preparation, negotiation, and continuity, thisdoes not mean that the process will or must be free ofdisorderliness, petulance, and disappointing slownessThe fact of things was that a reasonably useful pace ofbargaining sessions was carried out, with an appropriateand mutually agreeable place for negotiations used in allinstances On the two limited occasions that Moss' lawoffice was used rather than the usual hotel facility thereis no claim that such a location was "badly suited" CfWest Coast Casket, above at 636The Union's ambitious objective of reaching a ratherelaborate, industrial-type initial collective-bargainingagreement with this small specialty employer, one whoseemployment program was largely devoid of significantfringe benefits or procedural nghts, was seriously ham-pered by the small amount of time that was actually de-voted between the parties to true contract bargainingGiven that the process spanned more than 10 months, itis notable that perhaps as little as 30 hours of serious talkrelevant to an 8(a)(5) issue of this type actually occurredThe estimates of time expended in the 15 meetings varywidely, for some witnesses cast their recollection interms of a starting and ending time while others account-ed for delays, caucusing, and digression to topics otherthan the respective substantive contract proposals I amsatisfied that the pure bargaining time approximated 2hours per session, but more importantly that this sparse-ness of bargaining was a matter of circumstance notfaultSome of the larger spaces in the meager bargaining se-quence were clearly not a matter that would constitutean indicator of Respondent's bad-faith approach to theprocess The 1-month hiatus from 17 December to 21January was a routine holiday and year-end delay, theearly 1986 strike slowed progress and introduced signifi-cant extraneous subjects for discussion, Rothman's un-availability because of religious observance on 29 Apnlresulted in demonstrably little achievement on that date,and the lapse in negotiations from then until July was asmuch a matter of Rothman being drawn into the bellig-erent exchange of letters as any other reason Notably,and separate from his broadsidmg rhetoric as to tactics,perceptions and styles, Moss even as early as his letter of14 May did expressly state, "I am willing to meet withyou again " Overall, I find no basis to support aclaim of bad-faith bargaining in terms of literalisms takenfrom Section 8(d)c Other applicable indiciaThe focus of Atlanta Hilton on specific mdicia showinga lack of good faith in bargaining is a useful point of de-parture in analysis of a case such as this For reasons al-ready stated, or because the notion is absent here, theconduct identified in Atlanta Hilton as "delaying tactics,""unilateral changes in mandatory subjects of bargammg,""efforts to bypass the union," "failure to designate anagent with sufficient bargaining authority," and "arbi-trary scheduling of meetings" require no treatmentHowever the two remaining mdicia, those of "unreason-able bargaining demands," and "withdrawal of alreadyagreed-upon provisions" were vigorously litigated aspractically the essence of General Counsel's assertionsthat Section 8(a)(5) was violatedThus it is inevitably necessary to treat the subjects ofthis bargaining process, particularly under the fresh guid-ance of Reichhold II An inviting point to begin with isthe Union's own disclosure of the "four main issues" onwhich it hoped to prevail As surviving into the post-strike phase of bargaining they were (1) wages, (2) unionsecurity, (3) checkoff, and (4) length of contractEach of these items was affected by the fundamentalreality that Respondent viewed Itself as being in a strongbargaining position and not readily susceptible to makingconcessions More importantly, Moss articulated a ration-ale on each of the items, and, distasteful as it was, arguedforcefully and consistently that his own position beadopted As to the basic matter of wages, Respondentsimply claimed that a labor market condition of its localedid not compel higher compensation to attract workers,nor did it believe that the skills level primarily utilized inits operations warranted higher pay than the legal mini-mum wage in effect Its own initial written proposal onwages sought to retain almost untrammeled discretion inany wage changes, but there was an early agreement to"red circle" all existing rates so that at least employeeswould not face the startling prospect of having a collec-tive-bargaining representative result in a pay decreaseThe adamant refusal to make any concessions on payrates was maintained throughout the bargaining, and in-furiating as it was to Rothman as he claimed that the ANAHEIM PLASTICS101Union must achieve higher pay for its bargaining unit,this is simply not the law nor, standing alone, an indica-tor of bad faithAs to union security Respondent initially proposed astandard "open shop" clause This subject was painstak-ingly and grudgingly modified over the course of bar-gaining, with a result that after negotiations on July 7 a"maintenance of membership" provision was structured,having as an added unique feature that should anyperson hired in the future become a member of theUnion this person will similarly be required to continuesuch membership as a condition of employment Thisspecial language moved the entire clause toward more ofa "union shop" type provision, and while not truly so be-cause the Union's success in having compulsory member-ship within the bargaining unit take root would hinge onthe personal decision on persons newly hired from timeto time, it did at least show that Moss had selected areasof flexibilityThe subject of checkoff requires dual attention becauseit was a matter only conditionally agreed upon, and as abargaining dynamic was actually withdrawn from areasof agreement on 30 July Initially, however, what maybe noted is that until that point of withdrawal it hadevolved from an initial exchange of proposals in whichRespondent adopted the Union's essential language that astandard dues-deduction system apply with proceeds re-mitted within 15 days to final, conditional language onthe subject Along the way Respondent dropped itsoriginal Inventive notion of charging 50 cents per deduc-tion, and m exchange secured a routine indemnificationparagraph from the Union As to final language on thesubject, and separate from the matter of its abrupt with-drawal, I see nothing unreasonable about Respondent'sultimate position here Furthermore its withdrawal as atable subject of bargaining was an allowable give-and-take tactic once the associated subject of union securitybecame changedThe matter of contract duration brought out the clas-sic pulling and tugging between such forces, particularlywhere an initial contract was at stake Understandablythe Union first sought a 3-year contract, which isthought of as a favorite way of solidifying status as acollective-bargaining representative This turned into anegotiating point as the Union dropped its demand to 2years, however Respondent never wavered from its in-sistence on a 1-year contract This reflex, institutional ob-jective is also well-recognized as an attempted limiting ofleverage available to a newly certified collective-bargain-ing representative, in areas that can range from the poli-tics of unionism to technical matters such as contract-bardoctrine in relation to future representation petitionsThe Board noted in Atlanta Hilton that "The Company'sfirmness in insisting on a 1-year extension of the currentcontract does not of itself constitute bad faith," and I seethis analagous situation no differentlyThere are, of course, numerous other subjects cogniza-ble under the Atlanta Hilton indicia item of "unreason-able bargaining demands" Merely because the Unionnamed its four priorities, this does not mean that Re-spondent was privileged to maintain an unlawful intransi-gence in other areas, or advance proposals that were pal-pably unreasonable Consideration of such other areas asexisting on the table and between the parties can best besplit mto those of an economic nature and those dealingwith noneconomicsOn the subject of holidays, Respondent originally pro-posed its existing set, and over the course of negotiationsconceded some further benefits on the point As to vaca-tions for employees this had not been an existing benefit,and Respondent's response to the Union's optimistic for-mula topping with 3 paid weeks after 5 years of senioritywas structured much more tightly by the offering ofunpaid time off and no true vacation pay at all until atleast 5 years' employment This gap was gradually nar-rowed in negotiations, and eventually stood with soft-ened positions on both sides and never seriously cast as asubject that would block ultimate agreementThe matter of group health insurance coverage for em-ployees was heavily debated throughout the entirecourse of negotiations Initially this focused on whetherand at what cost the Union could match Respondent's"stop loss" protection, whether more effective adminis-tration of benefits could result from the union or compa-ny plans, and the more collateral protest by Moss aboutRothinan's unique loyalty to his plan as well as wastefulaccusations about its basic validity 11 The reported $1-per-employee "stop loss" cost was never fully resolved,but in a more salient sense Respondent cannot be faultedfor persistence in attempting to maintain its own groupInsurance plan for this significant condition of employ-ment More importantly, Moss gave reasoned explanationfor the position he pressed on this subject (Tr 2031,2041, 2044-2045, 2070) I need advance no value judg-ment about these explanations, suffice it to note that hisfundamental claim about how Respondent's present carri-er was well-rated is respectfully founded In regard tomajor group insurers there are rating organizations, justas many other aspects of endeavor are rated by pollsters,analysts, and established organizations of definite prestigeand recognition Moss referred specifically to "Best's,"an established entity that currently describes its functionasEvaluating the fiancial condition of an institutioncannot be considered an exact science This is par-ticularly true of life/health insurance companies,whose assets largely are interest-sensitive invest-ments such as bonds, and whose liabilities such asreserves, primarily are based on actuarial projec-tions of future payments to be made on currentpolicy contractsThe objective of Best's Rating System is toevaluate the various factors affecting the overallperformance of an insurance company in order toprovide our opinion as to company's relative fman-" On vanous occasions Moss cantankerously or mischievously con-tended that the Union's health insurance plan was "illegal" because itlacked management trustees Rothman repeatedly explained that as a pre-Taft-Hartley plan ongmating in the early 1940s, the Furniture WorkersInsurance Program was exempt from having bilateral trustee composi-tion Applicable Sec 302(g) of the Act exempts the restnctions on contn-butions to trust funds, otherwise lawful, when they were appropriately inexistence "prior to January 1, 1946" 102DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcial strength and ability to meet its contractual obli-gations The procedure includes both a quantitativeand qualitative review of the companyThe quantitative evaluation is based on an analy-sis of the company's financial condition and operat-ing performance utilizing a series of financial testsThese tests measure a company's performance inthe three critical areas of Profitability, Leverageand Liquidity in comparison to the industry normsestablished by the A M Best Company The normsare based on an evaluation of the actual perform-ance of the life/health industryOur review also includes a qualitative evaluationof the amount and soundness of a company's rein-surance, the quality and diversification of invest-ments, the valuation basis of policy reserves and theexperience of management Various other factors ofimportance are also considered, particularly wheresome condition exists which may affect the abilityof a company to meet its contractual obligationsBest's Agents Guide to Life Insurance Companies,14th Annual Edition (1987), A M Best Company,Oldwick, New JerseyNumerous other or minor economic subjects, or quasi-economic subjects, were also regularly covered in thenegotiations, with progress on each ranging from none tocomplete, but often only slight The Union eventuallydropped its demand for a pension plan, and the subjectsof overtime, call-in pay, and shift bonus all received ap-propriate and seemingly open-minded treatmentOn the broad category of noneconomic subjects thosemost significant were seniority, management rights,grievance/arbitration procedure, and no-strike/no-lock-out languagelanguage As to seniority the parties had reachedtheir own elaborate versions of language, but aboutwhich there was considerable unanimity and in thecourse of which Respondent had progressively droppedits proposed length for a probationary period 12 Manage-ment rights was an agreed-upon subject by the end ofMarch, as was the no-strike and no-lockout article Thedetailed phraseology for a grievance procedure, embody-ing recourse to FMCS with shared costs, had been set-tled as early as December Other agreed-upon subjectswere union recognition, hours of work and overtime,call-in pay, and information to union (Respondent drop-ping an initial proposal to charge $100 for each penodicseniority list), rest and meal periods, health and safety,bulletin boards, plant visitation by union representatives,union representation by stewards, and a legal separabilityclause I find from the position on all subjects that no ac-tionable unreasonablmess is established for the bargainingdemands made by Respondent, and that under ReichholdII a review of Respondent's "overall conduct•includingits proposals" establishes only that it engaged in hard,rather than surface, bargaining What must also be fac-tored into the analysis is the legitimacy of an employerexhibiting toughening or regression in its bargaining pos-" Quite early in negotiations Respondent withdrew language thatwould have subjected current employees to renewed probationary statusture once it has actually weathered a strike as was thecase here Hendrick Mfg Co, 287 NLRB 310 (1987)The second untreated indicia of Atlanta Hilton as ap-plicable here is that of withdrawal of already agreed onprovisions from the table That was actually only argu-ably done in one significant regard when the checkoffproposal of Respondent was withdrawn at a Decembermeeting While not helpful to the slow process of negoti-ations, I do not see this isolated instance as one whichwould show bad faith, since the subject was soon re-introduced and ultimately nearly agreed on Cf Pitts-burgh-Des Moines Corp v NLRB, 663 F 2d 956 (9th Cir1981) Its withdrawal a second time on 30 July wasbased not only on bona fide dispute about whether a re-lated change in union-security language permitted this,but was a step taken by Moss in which his view hadbetter support from the facts Furthermore, Moss' origi-nally stated "ground rules" for bargaining contemplatedsuch action by a party in reserving the right of"delet[ing]" proposals once maded SummationThis course of bargaining was tormented by rancor,impracticality of long-distance dealings, and diametrical-ly opposite views about whether or not this Employershould hberalizingly enter into a first-time contract withgenerous and altruistic concessions Rothman recognizedthe value of language just as fully as Moss, and sought toslant each subject in his own interest He earnestly hopedfor a new contract with shining and welcome provisionsfor the gratification of represented employees Thesewould include fine economic benefits as a reward fortheir choice of unionism to supplant unrepresented deal-ings with their Employer in the pastWhether Moss' responsive conduct is termed "tough,""hard," "stubborn," or "tight" bargaining, the essentialconclusion that results is that it was not unlawful as amatter of statute or doctrine What is true is that Mosscapitalized on topics collateral to the bargaining process,and deftly consumed the limited timespans that wereavailable to these negotiations This tactic was also re-flected in what he wrote, as in his answering letter dated12 March wherein he opened with chiding verbiagewhich seized upon Rothman's uncustomary choice of let-terhead to create a slight ploy of form not substanceThis tenacious style also appeared in the composition ofbargaining proposals by Respondent, where often illuso-ry passages were written or advantage was slyly soughtout of predictable application of labor law principlesHere, for example, Judge's Exhibit 47, page 3, section 2may be looked at, proposing that the no-strike prohibi-tion not apply if the Board were to determine that a par-ticular strike was in protest of employer unfair laborpractices Similarly section 4 of that same document pro-posing that discharge of an employee for violation of thenonstnke clause be subject to the grievance procedurecontains the clever provision that the employer's action"must [bej sustam[edr if an arbitrator finds that the con-duct was "in fact" engaged in by some individual em-ployee Again such language would severely limit anybenefits of the no-strike clause being a gnevable area ANAHEIM PLASTICS103The case may well represent another instance of mattersrecently testified to before the United States House ofRepresentative's NLRB oversight hearings, in which onewitness described negotiations during 13 bargaining ses-sions held over a span of 2 years with agreement reachedon no more than one-fifth of the contract language andwhere, "The company lawyer insists on negotiating anddisputing every word and every sentence" Analysis!-News and Background Information, 127 LRR 370-371,Bureau of National Affairs (3-21-88) Frustrating as thismay seem when an objective is sought to be accom-plished more easily, the fact remains that the words, sen-tences, and general composition of a collective-bargain-ing agreement, as well as economic benefits conferred orresisted, constitute the essence of terms and conditions ofemployment which previously existed in free-floatingform The negotiating process represents the only timethat such language can be settled, and it is an importantendeavor for this will govern interpretation and applica-tion over whatever length of contract results It is in thissense, and presumably for this reason, that Section 8(d)in its literal and doctrinal sense requires apparent goodfaith, but permits a wide range of style and certainly nopreordained configuration of what must be concededOverall, the evidence does not establish a showing thatRespondent's course of bargaining, or its associated con-duct, evinces a fixed intention not to reach agreement byacting out only a surface appearance of good-faith bar-gaining 134 Other holdingsa Duration of strikeI find no unfair labor practice to have been committedby 21 January, and thus under my view of the case thestrike could only be economic in nature at that timeHowever, even should Respondent be ultimately foundto have bargained unlawfully at the point of the strike Iwould alternately find that it was still merely economicin natureTo be deemed an unfair labor practice strike, theremust be a causal relationship, in whole or in part, be-tween the unfair labor practices of the employer and thestrike, and mere coincidence does not suffice Tufts BrosInc , 235 NLRB 808, 811 (1978), Brunswick HospitalCenter, 265 NLRB 803, 814 (1982) The evidence con-cerning the employee meeting held on 19 January showsonly that a show of force was solicited in terms of Re-spondent's failure to make wage and other concessionsThe requisite causal connection is thus not present as be-tween a finding of surface bargaining and the motivatingreasons for engaging in strike actionb Conversion theoryDuring the course of the strike I find that Respondentviolated Section 8(a)(3) by instituting the bonus plan for13 This holding takes Into account Respondent's claim as negotiationsopened that the pending unfair labor practice charge be withdrawn I donot see this position as an impediment to bargaining, and note that it wasrather routinely resolved once Rothman and Moss had their first oppor-tunity for face-to-face discussionits replacement and nonstriking employees Contrary toGeneral Counsel's contentions, however, I do not findsufficient evidence to show that the strike was in anyway prolonged by this violation Discussion of the sub-ject between the parties showed that the Union consid-ered it a humiliating annoyance, but this did not translateinto any real extension of the strike itself The Unionended what turned out to be a strike of doubtful effec-tiveness at a tactical point of its own choosing Mereawareness of an unfair labor practice is not enough toconvert the essential character of a strike once underwayand with momentum of its own For General Counsel'sconversion theory to prevail, more evidence of collectiveemployee protest would have to be shown The record ismsufficent on this issue to say, for the academic purposesinvolved, that strike action having the initial character ofeconomic pressure converted to being in the nature of anunfair labor practice strike Sedloff Publications, 265NLRB 962 fn 2 (1982)c Tape recordingRespondent's introduction of the provocative tape re-corder at the negotiating session of 21 January has beenconsidered in terms of the 8(a)(5) issue Here the essen-tial point is that Respondent did not insist on such ma-chine recording of the bargaining process to the point ofimpasse While protested, the technique was but anotherirritant to Rothman, and offset in significant regard bythe fact that Requejo consistently took extensive notes ofthe session While this approach is not to be condoned,Respondent's action does not demonstrate a violation ofthe Act, nor add to the general claim of bad-faith bar-gaining See Bartlett-Collins Co, 237 NLRB 770(1978) 14d The Union's mergerIn Amoco Production Co, 239 NLRB 1195, 1196(1979), the Board statedAn affiliation is the alignment or association of aunion with a national or parent organization An af-filiation does not create a new organization, nordoes it result in the dissolution of an already exist-ing organization The organizations participating inthe affiliation determine whether any administrativeor ogamzational changes are necessary in the affi-liating organization14 Latrobe Steel Co, 244 NLRB 528 (1979), 630 F 2d 171 (3d Or1980), enlarged on Bartlett-Colhns in finding an unfair labor practicewhere an employer had assumed an "adamant position" during its insist-ence on having a record made of negotiations Notably the facts in La-trobe Steel included a showing that as the situation between the partieshad unfolded the union itself, on one occasion, was permitted to bring inand did use a tape recorder ostensibly to check on the accuracy of theprofessional reporters, whose presence was in dispute as the element onwhich the Board's unfair labor practice finding turned This counteract-ing step is Illustrative of the vanables that can be involved on the subject,and the enforcing court's observation that introduction of a formalrecord-making capability Into collective-bargaining negotiations may notbe an unfair labor practice "in all instances" Id 630 F 2d at 178 104DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent contends that by having merged with theInternational Union of Electronic, Electrical, Salaried,Machine, and Furniture Workers, AFL-CIO, the Unionis not now shown as being a distinct labor organization,nor should it have continued status as the certified repre-sentative of employees I reject this contention, believinginstead that the essential viability of the Union has sur-vived the merger, and it exists with the same status asbefore, modified only as to terminology of identificationCf Colonial Manor 1977, 253 NLRB 1183 (1981), Hy-drotherm, Inc , 280 NLRB 162 (1986)CONCLUSIONS OF LAW1 Anaheim Plastics, Inc is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act2 Local 1010 of the Furniture Workers Division ofthe International Union of Electronic, Electrical, Sala-ned, Machine, and Furniture Workers, AFL-CIO, for-merly United Industrial Workers of the United FurnitureWorkers of America, Local 1010, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct3 By awarding preference in terms and conditions ofemployment by payment of a $10-per-day bonus only toits employees who did not engage in or abandoned thestnke, Respondent has engaged in unfair labor practicesaffecting commerce within the meaning of Section8(a)(1) and (3) of the Act4 By failing and refusing to reinstate stnking employ-ees upon unconditional application to return to workmade on their behalf, Respondent has discriminatedagainst employees to discourage union or other protectedconcerted activities, and by such conduct has engaged inunfair labor practices affecting commerce within themeaning of Section 8(a)(1) and (3) of the ActREMEDYHaving found the Respondent has engaged in certainunfair labor practices, I find it necessary to order it tocease and desist therefrom and take affirmative action de-signed to effectuate the policies of the Act including theposting of an appropriate notice 15Having found that Respondent unlawfully failed andrefused to reinstate Alicia Annan•, Celina Bahena, Gull-lermma Martin del Campo, Graciela Lucatero, AngelMenthols, Conrado Toledo Meza, Josefina Munoz, CeliaPerez, Ana Ramirez, Rafael Ramirez, Rom Robledo,Angel Santana, Juana de la Torre, Maria E Torres, andAlicia Vargas to employment at times from and after 28March, I shall recommend that Respondent be requiredto make them whole for any loss of earnings they mayhave suffered as a result of the discnnunation againstthem 16 Backpay shall be computed as set forth in F W18 The notice to be posted shall be both in an English language versionand a Spanish language version because of the large number of Spanish-speaking employeesje I expressly include persons entitled to remedial benefits, regardlessof whether their names appeared on the Union's letter of 17 March It isplain from the facts that Respondent was amply Informed from its ownrecords of which employees went on strike, and thus which ones wereowed an offer of reinstatement under the Union's plain Intent On thisWoolworth, 90 NLRB 289 (1950), with interest as com-puted in New Horizons for the Retarded, 283 NLRB 1173(1987) 17On these findings of fact and conclusions of law andthe entire record, I issue the following recommended18ORDERThe Respondent, Anaheim Plastics, Inc, Anaheim,California, its officers, agents, successors, and assigns,shall1 Cease and desist from(a)Awarding preference in terms and conditions ofemployment by the payment of a $10-per-day bonus onlyto its employees who do not engage in, or abandon astnke(b)Discriminating against employees by failing and re-fusing to offer reinstatement to former strikers to dis-courage their union or other protected concerted activi-ties(c)In any like or related manner mterfenng with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Post at its facility in Anaheim, California, copies ofthe attached notice marked "Appendix "19 Copies of thenotice, on forms provided by the Regional Director forRegion 21, after being signed by Respondent's authonzedrepresentative, shall be posted by Respondent immediate-ly on receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted Reasonable steps shallbe taken by Respondent to ensure that the notices arenot altered, defaced, or covered by any other material(b)Make whole Alicia Arellano, Celina Bahena, Gull-lermma Martin del Campo, Grathela Lucatero, AngelMenthols, Conrado Toledo Meza, Josefina Munoz, CeliaPerez, Ana Ramirez, Rafael Ramirez, Rosio Robledo,Angel Santana, Juana de la Torre, Maria E Torres, andAlicia Vargas for their loss of earnings suffered as aresult of the discrimination against them(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-point Respondent relies on Birmingham Ornamental Iron Co, 251 NLRB14 (1980), in arguing that the Union had assumed a duty of notifying itsstnkers concerning steps to take in returning to work I find BirminghamOrnamental Iron distinguishable, noting that It involved particular "equi-ties" influencing the Board's decision, and thus reject this contention byRespondent17 Under New Horizons, Interest is computed at the "short-term Federalrate" for the underpayment of taxes as set out in the 1986 amendment to26 U S C • 6621 Interest accrued before 1 January 1987 (the effectivedate of the amendment) shall be computed as in Florida Steel Corp, 231NLRB 651 (1977)18 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses18 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board" ANAHEIM PLASTICS105roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(d) Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply 20" The General Counsel requests a visitatonal clause authonzing theBoard, for compliance purposes, to obtain discovery from the Respond-ent under the Federal Rules of Civil Procedure subject to the supervisionIT IS FURTHER ORDERED that the amended consolidat-ed complaint is dismissed insofar as it alleges violationsof the Act not specifically foundof the United States court of appeals enforcing this Order Under the cir-cumstances of this case, I find It unnecessary to Include such a clauseAccordingly, I deny the General Counsel's request See Cherokee ManseTerminal, 287 NLRB 1080 (1988)